                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 1 of 56 Page ID #:1



                                    1         RYAN L. EDDINGS, Bar No. 256519
                                              SYED H. MANNAN, Bar No. 328218
                                    2         LITTLER MENDELSON, P.C.
                                              5200 North Palm Avenue, Suite 302
                                    3         Fresno, CA 93704.2225
                                              Telephone: (559) 244-7500
                                    4         Fax No.: (559) 244-7525
                                              reddings@littler.com
                                    5         smannan@littler.com
                                    6         Attorneys for Defendant
                                              FIRST TRANSIT, INC.
                                    7

                                    8                                     UNITED STATES DISTRICT COURT
                                    9                                   CENTRAL DISTRICT OF CALIFORNIA
                                10            TIFFANY BURNETT, individually,               Case No.
                                11                                Plaintiff,               NOTICE OF REMOVAL OF CIVIL
                                                                                           ACTION TO FEDERAL COURT
                                12                  v.
                                13            FIRST TRANSIT, INC.; a California            Action filed in State Court: 06/19/2020;
                                              Corporation, and DOES 1 through              Los Angeles County Superior Court
                                14            50, inclusive,                               Case No. 20STCV23314
                                15                                Defendants.
                                16

                                17                           TO THE CLERK OF COURT, TO THE PARTIES, AND TO THE
                                18            PARTIES’ COUNSEL OF RECORD, PLEASE TAKE NOTICE THAT
                                19            Defendant FIRST TRANSIT, INC. (“First Transit” or “Defendant”), by and through
                                20            the undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby
                                21            gives notice of removal of this lawsuit from the Superior Court of the State of
                                22            California, County of Los Angeles, to the United States District Court for the Central
                                23            District of California (First Transit’s “Notice of Removal”). In support of its Notice of
                                24            Removal, First Transit respectfully submits to this Honorable Court the following
                                25            information:
                                26                                STATEMENT OF JURISDICTION (DIVERSITY)
                                27                           1.      Removal jurisdiction exists because this Court has original
                                28            jurisdiction over Plaintiff TIFFANY BURNETT (“Plaintiff”) Complaint pursuant to
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                          1.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                   NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 2 of 56 Page ID #:2



                                    1         28 U.S.C. § 1332, and which may be removed to this Court pursuant to 28 U.S.C. §
                                    2         1441, as it is a civil action in which neither Plaintiff nor any Defendant are citizens of
                                    3         the same state and in which the amount in controversy exceeds $75,000, exclusive of
                                    4         interest and costs (Diversity Jurisdiction). Here, Plaintiff was a citizen of California at
                                    5         the time the Complaint was filed in the Los Angeles County Superior Court and is not
                                    6         currently a citizen of either Delaware or Ohio. At the time Plaintiff’s Complaint was
                                    7         filed, and also as of the time of this Removal, Defendant is a Delaware corporation
                                    8         with its principal place of business in Cincinnati, Ohio. As set forth herein, this case
                                    9         meets all of the requirements for removal, is timely, and is properly removed by the
                                10            filing of this Notice.
                                11                                          STATE COURT ACTION
                                12                         2.     On or about June 19, 2020, Plaintiff filed this action in the Los
                                13            Angeles County Superior Court, titled Tiffany Burnett, individually v. Fi rst Transit,
                                14            Inc., and Does 1 through 50, inclusive, Case Number 20STCV23314, which is
                                15            attached hereto as Exhibit A. The Complaint was served on First Transit on June 23,
                                16            2020. See concurrently-filed Declaration of Syed H. Mannan (“Mannan Decl.”), at ¶
                                17            2.
                                18                         3.     Plaintiff’s Complaint purports to assert twelve causes of action
                                19            against Defendant for: (i) breach of contract; (ii) promissory estoppel; (iii) promissory
                                20            fraud; (iv) retaliation in violation of California Labor Code sections 1102.5 and
                                21            1102.6; (v) retaliation in violation of California Labor Code section 98.6; (vi)
                                22            wrongful termination in violation of public policy; and (vii) failure to provide rest
                                23            breaks in violation of California Labor Code section 226.7, (vii) failure to pay
                                24            continuing wages in violation of California Labor Code section 201, 202, and 203;
                                25            (ix) failure to provide adequate paystubs in violation of California Labor Code section
                                26            226, (x) failure to maintain accurate records in violation of California Labor Code
                                27            section 1174, (xi) violation of the Consumer Reporting Agencies Act in violation of
                                28            California Civil Code section 1786.10, et seq.; and for (xii) unfair competition in
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                         2.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 3 of 56 Page ID #:3



                                    1         violation of California Business and Professions Code section 17200 et seq.
                                    2                      4.     Defendant filed a General Denial and Affirmative Defenses to
                                    3         Plaintiff’s Complaint on or about July 22, 2020. A true and correct copy of the
                                    4         General Denial and Affirmative Defenses to Plaintiff’s Complaint is attached hereto
                                    5         as Exhibit B.
                                    6                             TIMELINESS OF NOTICE OF REMOVAL
                                    7                      5.     An action may be removed from state court by filing a notice of
                                    8         removal, together with a copy of all process, pleadings, and orders served on the
                                    9         defendant, within 30 days of Defendant receiving an “initial pleading setting forth the
                                10            claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).
                                11            Here, Plaintiff served her Complaint on June 23, 2020. Mannan Decl., at ¶ 2.
                                12            Therefore, Defendant can remove this action up to July 23, 2020. See Fed. R. Civ. P .
                                13            6(a) (explaining that “the last day of the period shall be included, “but if the last day is
                                14            a Saturday, Sunday, or legal holiday, the period continues to run until the end of the
                                15            next day that is not a Saturday, Sunday, or legal holiday.”).
                                16                                                     VENUE
                                17                         6.     Pursuant to 28 U.S.C. § 1391(a) and 28 U.S.C. § 1441, venue is
                                18            proper in the United States District Court for the Central District of California insofar
                                19            as Defendant conducts business within Los Angeles County, which is where P laintiff
                                20            was employed, where the instant action was originally filed, and which is within this
                                21            Court’s jurisdiction.
                                22                                           NOTICE TO PLAINTIFF
                                23                         7.     As required by 28 U.S.C. § 1446(d), Defendant provided written
                                24            notice of the filing of this Notice of Removal to Plaintiff. See Defendant’s Notice to
                                25            Plaintiff of Removal to Federal Court, attached hereto as Exhibit C.
                                26                                    NOTICE TO THE SUPERIOR COURT
                                27                         8.     Defendant also filed its Notice of Removal with the Clerk of the
                                28            Los Angeles County Superior Court, attached hereto as Exhibit D.
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                         3.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 4 of 56 Page ID #:4



                                    1                FACTS AND LAW SUPPORTING DIVERSITY JURISDICTION
                                    2                      9.      This action is a civil action of which this Court has original
                                    3         jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to this Court
                                    4         by Defendant pursuant to the provisions of 28 U.S.C. § 1441(b). Specifically, this is a
                                    5         civil action between citizens of different states and the matter in controversy exceeds
                                    6         the sum of $75,000, exclusive of interest and costs, because Plaintiff claims that he is
                                    7         entitled to an award in excess of $75,000 as result of Defendant’s alleged conduct.
                                    8               A.     Citizenship of Parties
                                    9                      10. Defendant is informed and believes that Plaintiff is a citizen and
                                10            resident of the State of California. See Complaint, ¶ 2 (“Plaintiff is, and at all times
                                11            relevant to this action was, a resident of Los Angeles County, California.”).
                                12                         11.     Defendant is a corporation duly organized and existing under the
                                13            laws of the State of Delaware, and it maintains its principal place of business in
                                14            Cincinnati, Ohio. See concurrently-filed Declaration of Jeff Marshall (“Marshall
                                15            Decl.”), at ¶ 3. Defendant is a citizen of Delaware and Ohio. Defendant is not a citizen
                                16            of California.
                                17                  B.     Amount in Controversy
                                18                         12. Where the Complaint leaves the amount in controversy unclear or
                                19            ambiguous, the defendant has the burden of proving by a preponderance of evidence
                                20            that the amount in controversy exceeds $75,000. See Singer v. State Farm Mutual
                                21            Auto. Ins. Co., 116 F.3d 373, 376 (9th Cir. 1997). This framework requires the
                                22            removing defendant to establish that the plaintiff’s total damages “more likely than
                                23            not” exceed the jurisdictional amount. Sanchez v. Monumental Life Ins. Co., 102 F.3d
                                24            399 (9th Cir. 1996). In measuring the amount in controversy, the Court must assume
                                25            that the allegations of the Complaint are true and that a jury will return a verdict in
                                26            favor of Plaintiff on all claims asserted in the Complaint. Kenneth Rothschild Trust v.
                                27            Morgan Stanley Dean Witter, 199 F.Supp.2d 1001 (C.D. Cal. 2002). Economic
                                28            damages, non-economic damages, general damages, attorneys’ fees and costs, and
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                        4.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 5 of 56 Page ID #:5



                                    1         punitive damages all are included in determining the amount in controversy. See Galt
                                    2         G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-1156 (9th Cir. 1998) (prayer for
                                    3         attorneys’ fees included in determining the amount in controversy where potentially
                                    4         recoverable by statute); Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644,
                                    5         648 (9th Cir. 2016) (stating that compensatory and punitive damages are included in
                                    6         determining the amount in controversy).
                                    7                      13.     Here, Defendant reasonably and in good faith believes that the
                                    8         amount put in controversy herein exceeds the jurisdictional requirement of 28 U.S.C.
                                    9         § 1332(a). Should Plaintiff prevail on her claims for violations of the California Labor
                                10            Code and for wrongful termination in violation of public policy, she would be entitled
                                11            to recover the amount she would have earned up to the present date, including benefits
                                12            or pay increases. See Wise v. Southern Pac. Co., 1 Cal.3d 600, 607 (1970).
                                13                         14.     Here, Plaintiff alleges that she was employed by Defendant as a
                                14            Bus Operator beginning on November 4, 2019. Complaint, ¶ 10. Plaintiff further
                                15            alleges that Defendant terminated Plaintiff’s employment on or about January 30,
                                16            2020. Complaint, ¶¶ 28-31. Plaintiff represents that her last rate of pay was $14.25
                                17            per hour and further represents that she typically worked four to five days a week,
                                18            between eight to twelve hours a day. Complaint, ¶ 11. Plaintiff seeks lost income from
                                19            the date of her last date of employment on or about January 1, 2020, through to the
                                20            present and into the future. See Complaint, ¶ 70, 81 (e.g., As a result of Defendants’
                                21            conduct, Plaintiff has incurred and will continue to incur damages . . . . These
                                22            damages include lost income, lost benefits . . . .”). As of the date of this Notice of
                                23            Removal, it has been approximately 24 weeks since the Plaintiff’s separation of
                                24            employment with Defendant. Given Plaintiff’s representation of Plaintiff’s last rate of
                                25            pay ($14.25), the number of hours she typically worked (between eight to twelve), and
                                26            the number of days she typically worked per week (between four to five days),
                                27            Plaintiff alleges to have suffered at least $11,400 in damages in the form of lost
                                28            income alone as of the date of this filing ($14.25 x 8 hours x 4 days x 29 weeks), with
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                        5.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 6 of 56 Page ID #:6



                                    1         the damages continuing into the future through trial continuing at least the rate of
                                    2         $456 per week ($14.25 x 8 hours x 4 days). Each year of front pay amounts to
                                    3         $23,712 ($456 per week x 52 weeks). Although Defendant denies each of P laintiff’s
                                    4         allegations, if Plaintiff were to prevail on these claims, the lost income claim alone
                                    5         would exceed $58,824 ($11,400 in back pay + two years of front pay at $23,712 per
                                    6         year).
                                    7                      15.     Additionally, Plaintiff also seeks recovery for her breach of
                                    8         contract claim. Plaintiff represents that Defendant “breached its written and oral
                                    9         contracts with Burnett, including agreements that (1) First Transit would pay P laintiff
                                10            a $5,000 bonus upon hire, and (2) First Transit would abide by the payments
                                11            schedule for the bonus . . . .” Complaint, ¶ 42. Plaintiff further represents that “[a]s a
                                12            proximate result of Defendants’ failure to perform according to the promises and
                                13            representations which it made to Plaintiff, . . . Plaintiff has suffered and continues to
                                14            suffer substantial losses in compensation . . . .” Complaint, ¶ 51. Although Defendant
                                15            denies each of Plaintiff’s allegations, this claim further augments the amount
                                16            necessary to establish the jurisdictional amount required for removal.
                                17                         16.     Plaintiff further seeks recovery of civil penalties associated with
                                18            her claim for retaliation under California Labor Code sections 1102.5 and 1102.6, and
                                19            separate civil penalties associated with her claims for retaliation under California
                                20            Labor Code section 98.6. Complaint, ¶¶ 69-70, 80-82. In seeking penalties for
                                21            retaliation for reporting a legal violation under California Labor Code sections 1102.5
                                22            and 1102.6, Plaintiff claims that “Defendants retaliated against Plaintiff by
                                23            terminating Plaintiff, rather than taking appropriate actions to investigate or correct
                                24            the perceived unlawful practices.” Complaint, ¶ 64. As a result, Plaintiff claims that
                                25            Defendant “is liable to the employee for a civil penalty of ten thousand dollars
                                26            ($10,000).” See Complaint, ¶¶ 69-70. In seeking penalties for retaliation under
                                27            California Labor Code section 98.6, Plaintiff claims that “Pursuant to Cal. Lab. Code
                                28            § 98.6(b)(3), Defendants are liable to Plaintiff for a civil penalty of ten thousand
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                        6.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 7 of 56 Page ID #:7



                                    1         dollars ($10,000) for each violation.” Complaint, ¶ 80. The total claim for civil
                                    2         penalties put into controversy, then, amounts to at least $20,000.
                                    3                      17.     Plaintiff also seeks an additional one-hour wage premium for every
                                    4         day that Plaintiff was not provided with a proper rest period. Complaint, ¶¶ 94-98.
                                    5         Plaintiff claims that Defendants “never provided uninterrupted rest breaks during the
                                    6         workday to Plaintiff” and therefore “shall pay the employee one additional hour of
                                    7         pay at the employee’s regular rate of compensation for each work day that the rest
                                    8         period [wa]s not provided.” Complaint, ¶ 96 (internal quotation marks and citation
                                    9         omitted). Apart from the one hour of additional pay for each improper rest period,
                                10            Plaintiff also seeks a “premium of one additional hour of pay at the employee’s
                                11            respective regular hourly rates for each day that a rest period was not provided.” Id.
                                12            Here, Plaintiff represents that she was employed by Defendant as a Bus Operator
                                13            beginning on November 4, 2019. Complaint, ¶ 10. Plaintiff alleges Defendant
                                14            terminated her employment on or about January 30, 2020. Complaint, ¶¶ 28-31.
                                15            Although Defendant denies Plaintiff’s allegations, the amount put into controversy on
                                16            the basis of the Plaintiff’s rest period claim amounts to $ 2,479.50 ($14.25 x 2 x 87
                                17            days).
                                18                         18.     Additionally, Plaintiff seeks an award of attorneys’ fees in
                                19            connection with her claims. Complaint, ¶¶ 98, 105, 111, 125, 132. Attorney’s fees are
                                20            also included in the amount in controversy calculation when the underlying claims
                                21            permit recovery of attorneys’ fees. Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156
                                22            (9th Cir. 1998). While Plaintiff’s attorneys’ fees cannot be calculated precisely, it is
                                23            reasonable to assume that they could exceed a damages award. Simmons v. PCR
                                24            Technology, 209 F.Supp.2d 1029, 1035 (N.D. Cal. 2002) (holding that where
                                25            attorneys’ fees are “recoverable by statute,” fees reasonably anticipated over the life
                                26            of the litigation are included in the amount in controversy analysis); Fritsch v. Swift
                                27            Transportation Company of Arizona, LLC., 2018 WL 3748667, at *2 (9th Cir. 2018)
                                28            (in deciding amount in controversy issue, court may estimate the amount of
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                        7.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 8 of 56 Page ID #:8



                                    1         reasonable attorneys’ fees like to be recovered by plaintiff if he were to prevail).
                                    2         Moreover, past cases indicate that the award of attorneys’ fees alone could reach or
                                    3         exceed the jurisdictional amount of $75,000. See Mitchell v. GigOptix, LLC,
                                    4         H036131, at *30 (Cal. Ct. App. Nov. 29, 2011) (noting the trial court’s attorneys fee
                                    5         award of $45,017.15, representing one-fourth of the total fees, for just the claims of
                                    6         unpaid wages, unpaid vacation, and unpaid meal breaks).
                                    7                      19.     The amount in controversy also includes punitive damages unless
                                    8         (1) punitive damages are not recoverable as a matter of state law, and (2) it is a legal
                                    9         certainty that plaintiff would not be entitled to recover the jurisdictional amount. See
                                10            Anthony, supra, 75 F.3d at 315; St. Paul Reinsurance Co., Ltd. v. Greenberg (5th Cir.
                                11            1998) 134 F.3d 1250, 1253-1254. Here, Plaintiff alleges that she is entitled to punitive
                                12            damages for Defendant’s alleged misconduct, but does not provide a total amount of
                                13            the alleged punitive damages sought. See Complaint ¶¶ 59, 71, 82, 90. With respect to
                                14            punitive damages, California law does not provide any specific monetary limit on the
                                15            amount of punitive damages which may be awarded under Civil Code section 3294,
                                16            and the proper amount of punitive damages under California law is based on the
                                17            reprehensibility of a defendant’s misdeeds, the ratio between compensatory and
                                18            punitive damages, and ratio between damages and a defendant’s net worth. Boyle v.
                                19            Lorimar Productions, Inc., 13 F.3d 1357 (9th Cir. 1994). Although Defendant
                                20            vigorously denies Plaintiff’s allegations, if Plaintiff were to prevail on her claims, the
                                21            punitive damages alone could exceed the jurisdictional minimum.
                                22                         20.     Plaintiff also seeks damages for emotional distress in connection
                                23            with her employment and breach of contract claims. Complaint, ¶ 44, 70, 81, 89 (e.g.,
                                24            “As a proximate result of the wrongful conduct of Defendants, and each of them,
                                25            Plaintiff has suffered humiliation, emotional distress, and mental pain and anguish, all
                                26            to her damage in an amount to be determined at trial according to proof.”) P laintiff’s
                                27            claim for emotional distress damages further augments the foregoing amounts and
                                28            demonstrates that the jurisdictional prerequisite for removal of this action is met. See
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                        8.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                            Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 9 of 56 Page ID #:9



                                    1         Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th Cir. 1999) (claims for pain,
                                    2         suffering and humiliation properly may be factored into the jurisdictional analysis for
                                    3         purposes of removal). Although Defendant disputes that Plaintiff is entitled to any
                                    4         such award, plaintiffs in employment cases have been awarded substantial sums for
                                    5         emotional distress. See, e.g., Swinton v. Potomac Corp., 270 F.3d 794 (9th Cir. 2001),
                                    6         cert. denied, 535 U.S. 1018 (2002) (award of $30,000); Dotson v. Uni ted States, 87
                                    7         F.3d 682 (5th Cir. 1996) (award of $25,000). In Kroske v. U.S. Bank Corp., 432 F.3d
                                    8         976 (9th Cir. 2005), cert denied, 127 S.Ct. 157 (2006), the Ninth Circuit upheld the
                                    9         lower court’s finding that the amount in controversy had been established. In reaching
                                10            its holding, the Ninth Circuit reasoned that the plaintiff’s “emotional distress damages
                                11            would add at least an additional $25,000 to her claim” where she had only $55,000 in
                                12            lost wages, thus satisfying the amount in controversy requirement “even without
                                13            including a potential award of attorney’s fees.” Id. at 980. A similar result should
                                14            follow here, as Plaintiff expressly seeks damages for emotional distress and lost wages
                                15            are at issue. Thus, based on Kroske and other analogous cases, the emotional distress
                                16            component of Plaintiff’s claims is likely to add at least $25,000 to the amount in
                                17            controversy, if not more. The foregoing, when taken together with Plaintiff’s claims
                                18            for lost wages, punitive and statutory damages, and attorney’s fees, establishes that the
                                19            plaintiff’s total damages more likely than not will exceed the jurisdictional amount of
                                20            $75,000.
                                21                         21.     Thus, while Defendant’s position is that Plaintiff is not entitled to
                                22            damages in any amount, the total amount in controversy appears to be, at a minimum,
                                23            $166,303.50, as of the date of this Notice of Removal. This sum is reflective of a
                                24            potential amount put in controversy of at least: (1) $11,400 in lost income to date; (2)
                                25            $47,424 for two years of front pay; (3) $5,000 for the Defendant’s alleged failure to
                                26            perform a promise; (4) $20,000 in civil penalties; (5) $2,479.50 in rest period
                                27            premiums; (6) $25,000 in emotional distress damages; (7) $25,000 in a possible award
                                28            of punitive damages; and (8) $30,000 in attorney’s fees. In addition, Plaintiff’s request
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                         9.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                 NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 10 of 56 Page ID #:10



                                    1       for statutory damages under California Labor Code section 1174, and unspecified
                                    2       damages (or $10,000, whichever is greater) under California Civil Code section
                                    3       1786.50, make it more likely than not that the total amount put in controversy exceeds
                                    4       the jurisdictional amount of $75,000.
                                    5                          22.         Consequently, the requirements of 28 U.S.C. § 1332(a) have been
                                    6       met in that the amount in controversy exceeds $75,000.00, exclusive of interest and
                                    7       costs, and because this is a civil action between citizens of different states.
                                    8                          WHEREFORE, pursuant to 28 U.S.C. §1332, 1441, and 1446, Defendant
                                    9       removes this case from the Superior Court of the State of California, County of Los
                                10          Angeles, to the United States Court for the Central District of California.
                                11

                                12          Dated: July 23, 2020
                                13

                                14
                                                                                                 RYAN L. EDDINGS
                                15                                                               SYED H. MANNAN
                                                                                                 LITTLER MENDELSON, P.C.
                                16                                                               Attorneys for Defendant
                                                                                                 FIRST TRANSIT, INC.
                                17

                                18          4841-4159-9683.1 070993.1168

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
                                                                                               10.
     F r e s n o , C A 93 7 0 4 . 2 2 2 5
              559.244.7500
                                                                     NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 11 of 56 Page ID #:11




                EXHIBIT “A”
                 Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 12 of 56 Page ID #:12
Electronically FILED by Superior Court of California, County of Los Angeles on 06/19/2020 05;18 PM Sherri R. Carter. Executive Officer/Clerk of Court, by H. FloreS'Hernandez.Oeputy Clerk
                                                                                       20STCV23314
                                        Assigned for'all purposes to: Stanley Mosk Courthouse, Judicial Officer: Terry Green




            1      Michael J. Jaurigue (SBN 208123)
                      michael@j lglawyers.com
           2       Ryan A. Stubbe (SBN 289074)
                      ryan@jlglawyers.com
           3       JAURIGUE LAW GROUP
                   300 West Glenoaks Boulevard, Suite 300
           4       Glendale, California 91202
                   Telephone: 818.630.7280
           5       Facsimile: 888.879.1697
           6      Attorneys for Plaintiff
                  Tiffany Burnett
           7

           8                                      SUPERIOR COURT FOR THE STATE OF CALIFORNIA
           9                                                              COUNTY OF LOS ANGELES
          10
          11        TIFFANY BURNETT, individually.                                                  Case No.               2 0STCV2 3 31 4
          12                               Plaintiff,                                               COMPLAINT
          I3                    V.
                                                                                                   1. Breach of Contract
          14        FIRST TRANSIT, INC.; a California                                              2. Promissory Estoppel
                    Corporation and DOES I through 50, inclusive.
          15                                                                                       3. Promissory Fraud
                                           Defendants.                                             4. Retaliation for Reporting Legal Violation, Cal.
          16                                                                                           Lab. C. §§ 1102.5, 1102.6
          17                                                                                       5. Retaliation, Cal. Lab. C. § 98.6
                                                                                                   6. Wrongful Termination in Violation of Public
          18                                                                                           Policy
          19                                                                                       7. Failure to Provide Rest Breaks, Cal. Lab. Code
                                                                                                       § 226.7
         20                                                                                        8. Continuing Wages, Cal. Lab. Code §§ 201,
                                                                                                       202, 203
         21
                                                                                                   9. Failure to Provide Adequate Paystubs, Cal.
         22                                                                                            Lab C. §226
                                                                                                   10. Failure to Maintain Accurate Records, Cal.
         23                                                                                            Lab. C. §ll74
         24                                                                                        11. Violation of Investigative Consumer Reporting
                                                                                                       Agencies Act, Cal. Civ. Code § 1786.10 et seq.
         25                                                                                        12. Unfair Competition, Cal. Bus. & Prof Code, §
                                                                                                       17200 et seq.
         26
         27                                                                                        DEMAND FOR JURY TRIAL

         28

                                                                                                    1
                                                                                         COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 13 of 56 Page ID #:13




 1           1.      Plaintiff Tiffany Burnett, individually, brings this action against Defendants, First
 2   Transit, Inc. and DOES 1 through 50, inclusive (“Defendants”).
 3                                                    PARTIES
 4           2.      Plaintiff is, and at all times relevant to this action was, a resident of Los Angeles County,
 5   California.
 6           3.      Plaintiff is informed and believes, and based thereon alleges, that Defendant First Transit,
 7   Inc. is a corporation organized under the laws of the State of California.
 8           4.      Plaintiff does not know the true names of Defendants Does 1 through 50, inclusive, and
 9   therefore sues them by those Fictitious names. The names, capacities, and relationships of Defendants
10   Does 1 through 50, inclusive, will be alleged by amendment to this Complaint when the same are known
11   to Plaintiff
12           5.      Plaintiff is informed and believes and on that basis alleges, that at all times mentioned in
13   this Complaint, each Defendant was acting as the agent, employee, partner, co-conspirator or joint
14   venture of each of the remaining Defendants, and was acting in concert with each remaining Defendant
15   in doing the things herein alleged, and, at all times, was acting within the course and scope of such
16   agency, employment, partnership, joint venture, or concert of action.
17           6.      First Transit, Inc. and Does 1 through 50, inclusive, are collectively referred to hereafter
18   as “Defendants.”
19                                        JURISDICTION AND VENUE
20           7.     The amount of damages sought herein is greater than $25,000. Hence this case is within
21   the unlimited jurisdiction of this Court.
22           8.     This Court has jurisdiction over Defendant First Transit, Inc. because at all times
23   relevant, it is and was authorized to transact, and is transacting business in Los Angeles County,
24   California.
25           9.     Venue is proper in this Court pursuant to Code of Civil Procedure § 395, because the
26   acts, events, and omissions complained of herein occurred in Los Angeles County, California.
27

28

                                                            2
                                                     COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 14 of 56 Page ID #:14




 1                                           GENERAL ALLEGATIONS
 2            10.     Plaintiff Tiffany Burnett (“Plaintiff’ or “Burnett”) commenced her employment with
 3   First Transit on November 4, 2019 as a Bus Operator.
 4            11.      She was earning $14.25 an hour, working 40 hours a week. She typically worked 4-5
 5   days a week, ranging from 8-12 hours a day.
 6            12.     On the first day of work, Burnett participated in a “in-class” training with Javier Vargas
 7   (“Javier”), her Immediate Supervisor, which lasted about 3 days. This area of training required a written
 8   exam. Burnett passed the written exam portion.
 9            13.     Thereafter, beginning November 15, 2019 through December 2, 2019, Burnett began her
10   training for “Air Brakes, Pre-Trip and Skills.” The trainer for this phase was Francisco (“Francisco”).
11   This training phase involves learning how to apply the brakes on a bus which is the most vital part in
12   operating a bus, anything pre-trip related such as checking inside and outside the bus, under the hood,
13   and running the engine continuing to check the bus. Lastly, the Skills portion is applying these learned
14   skills to the actual test.
15            14.     During the “Air Brakes, Pre-Trip and Skills” portion, Burnett noticed that she was being
16   rushed during this phase and that the training was done in a hurry. For example, Francisco didn’t have
17   enough time to give each trainee proper attention nor answer any questions posed to him.
18            15.     Trainees, including Burnett, would ask questions for clarification and Francisco would
19   constantly have to rephrase, correct himself or there was not enough time to even answer any questions.
20   There were approximately 10 trainees during this phase and Defendants were clearly understaffed.
21            16.     Francisco even made a comment to the Safety and Training Manager, Sara Lopez
22   (“Sara”), in person and in the presence of Burnett and the trainees that she was rushing everyone. Sara
23   became very agitated by this comment blaming her Supervisor, Jennifer McKibbins (“Jennifer”).
24            17.     Despite Plaintiffs complaint and concerns and the lack of proper training, Defendant
25   passed Burnett and the other trainees through the “Air Brakes, Pre-Trip and Skills” portion of the exam
26   in order to move onto the next phase.
27            18.     After this training was completed, Burnett began training for the bus driver position,
28   which required bus drivers to have a Class B Driver’s License.

                                                          3
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 15 of 56 Page ID #:15




 1           19.      Burnett was not provided the correct amount of hours required to take the exam, as she
 2   was to have been provided a total of 160 hours which included the writing, the Air Brakes, Pre-Trip and
 3   Skills and the actual driving portion of the test in order to be eligible to take the final test. However,
 4   Burnett was only provided with 106 hours out of the 160 hours required.
 5           20.      Despite the fact that Defendants failed to provide proper training and ignored Burnett’s
 6   complaints. Defendant scheduled her to take the test on December 10, 2019. Burnett failed the test.
 7           21.     Thereafter, Burnett complained to Sara that she was not properly trained the first time
 8   and was still not being trained properly, resulting in her failing the Class B license test on her first
 9   attempt. Her supervisor told her “Well T don’t know what to tell you, we don’t have any more trainers to
10   train you.”
11           22.      Burnett complained many times that she was not receiving proper training, thus making it
12   difficult for her to pass the test.
13           23.      Burnett also complained to Sara that driving a bus is not a joke and peoples’ lives are at
14   risk. Sara continued to ignore her complaints and scheduled Burnett to take the test for the second time.
15           24.      On December 16, 2019, Burnett was forced to take the test again, which she failed for the
16   second time due to Defendant’s lack of proper training.
17           25.     On January 10, 2020, Burnett reached out to Sara, inquiring about the next steps in order
18   to be able to obtain her Class B Driver’s License. Sara told her “You’re going to have to handle getting
19   your Class B License on your own.”
20           26.      Sara said that Burnett would have to rent her own bus from the DMV and get the training
21   on her own.
22           27.     Burnett had one more chance to take this test for the Class B License, but Defendants
23   continuously denied her proper training and refused to allow Burnett another chance to take the test.
24           28.      From January 10, 2020 through January 30, 2020, Burnett waited to hear from
25   Defendants, but she never did.
26           29.     On January 28, 2020 and January 30, 2020, Burnett sent a text message to Jennifer letting
27   her know how she felt and the problems with the training. Jennifer acknowledged her text by replying
28   that she would reach out to the General Manager stating “I will get back to you as soon as I hear back

                                                             4
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 16 of 56 Page ID #:16




 1   from him.” Burnett never received a response and never heard back from Jennifer.
 2           30.     Burnett drove to Defendants’ location to see if she could meet with Sara or Jennifer.
 3   Neither woman was available.
 4           31.     After waiting for several weeks and exJiausting all her efforts, Burnett finally gave up as
 5   it was clear by this point that Defendants’ conduct demonstrated she was terminated.
 6           32.     For the duration of Burnett’s employment, she never received any rest breaks even
 7   though she was required to work 8 to 12-hour shifts. Despite this, Francisco, forced Burnett to sign off
 8   on her timesheet that she took her rest breaks, when in reality she did not.
 9           33.     On information and belief, Plaintiff alleges that Defendants terminated her employment
10   due to her complaints of unsafe working conditions, including lack of adequate training, and her
11   complaints that Defendants failed to provide her rest breaks.
12           34.     On or around the beginning of December 2019, Plaintiff complained to Francisco that she
13   was not provided with any rest breaks as required by California law. Additionally, Plaintiff did not want
14   to sign off on her timesheet indicating that she received her rest breaks when in reality she didn’t. In
15   response, Francisco told her “even if you didn’t get a break, you still have to write it on your timesheet
16   or else I’ll get in trouble with Sara.”
17           35.     On one occasion, Burnett overheard Francisco make a comment that if the trainees do not
18   sign their timesheet indicating that they took a rest break, even though they did not, that Francisco and
19   Sara, could potentially “get in trouble” with Defendant.
20           36.     Finally, when Burnett applied for the position, she received an email indicating that upon
21   hire, she was to receive a S5,000 bonus. During one of the training days, Javier, her Immediate
22   Supervisor, provided Burnett with a schedule of when the payments would be received, but she never
23   received her S5,000 bonus at any time during her employment.
24           37.     Further, the ‘Background Check Authorization Document’ disclosure Burnett signed
25   clearly did not comply with the ICRAA, as it stated that by Burnett providing her signature, she
26   authorizes First Transit to order additional background reports without asking for her authorization again
27   for 1) during her employment, and 2) from a consumer reporting agency (“CRA”) other than HireRight,
28   the Company’s current consumer reporting agency.

                                                         5
                                                     COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 17 of 56 Page ID #:17




 1                                          FIRST CA USE OF A CTION
 2                                                Breach of Contract
 3                                 (On Behalf ofPlaintiffAgainst All Defendants)
 4           38.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
 5   forth in this Complaint.
 6           39.     Plaintiff was employed with Defendants under a contract that was partly written, partly
 7   oral, and partly implied. The terms of the contract relied on by Plaintiff included but were not limited to:
 8   (a) written personnel policies which provided that: (i) if an employee was performing unsatisfactorily
 9   the employee would be disciplined in accordance with defendant employer's progressive disciplinary
10   steps; and (ii) employees would be treated fairly and in accordance with the laws of the State of
11   California; and (b) Plaintiff had a contract of employment for so long as Plaintiffs performed Plaintiffs
12   job in a satisfactory manner, and demotion or discharge could only be for good cause proven and then
13   would be carried out only in accordance with the stated written policies of Defendants.
14           40.     Defendants breached their contract with Plaintiff by: (a) refusing to give Plaintiff the
15   opportunity to succeed at Plaintiffs job; (b) failing to adequately train Plaintiff so she could succeed at
16   her job; (c) failing to treat Plaintiff in accordance with Defendants’ stated policies; (d) terminating
17   Plaintiff in breach of the promises made to Plaintiff; (e) failing to provide Plaintiff with the $5,000
18   bonus, and (f) terminating Plaintiff without following Defendants’ policies and practices.
19          41.      Defendants have refused and continue to refuse to allow Plaintiff the benefits of
20   Plaintiffs employment contract and to perform under this contract in the agreed-on manner.
21          42.     First Transit has breached its written and oral contracts with Burnett, including
22   agreements that (1) First Transit would pay Plaintiff a $5,000 bonus upon hire, and (2) First Transit
23   would abide by the payments schedule for the bonus, as provided to Plaintiff by Javier. As a result of
24   these breaches, First Transit is liable to Plaintiff and still owes Plaintiff her promised bonus.
25          43.     As a direct, foreseeable, and proximate result of Defendants’ breach. Plaintiff has
26   suffered and continues to suffer substantial losses in earnings, bonuses, and job benefits, and expenses
27   incurred in the search for comparable employment in an amount to be proven at trial.
28          44.     As a further direct and proximate result of Defendants' unlawful conduct, plaintiff has

                                                          6
                                                     COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 18 of 56 Page ID #:18




 !   suffered extreme and severe anguish, humiliation, emotional distress, nervousness, tension, anxiety, and
 2   depression. Plaintiff claims these amounts together with prejudgment interest pursuant to Civ. Code §
 3   3287 and pursuant to any other provision of law providing for prejudgment interest.
 4                                        SECOND CAUSE OF ACTION
 5                                               Promissory Estoppel
 6                                 (On Behalf ofPlaintiffAgainst All Defendants)
 7          45.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
 8   forth in this Complaint.
 9          46.     Defendants, through their agents and employees, made certain promises to Plaintiff,
10   including, but not limited to that upon hire. Plaintiff would receive a $5,000 bonus. First Transit even
ll   provided Plaintiff with a payment schedule as to the promised bonus.
12          47.     The payment schedule was to be as follows: $ 1,500 to be received on November 29,
13   2019, the second payment of $1,500 to be received on December 27, 2019, a third payment of $500 to
14   be received in February 2020 and the final payment of $1,500 to be received in April of 2020.
15          48.     Plaintiff foreseeably relied on First Transit’s promise by accepting the position and
16   working for First Transit. However, First Transit never paid Plaintiff the $5,000 bonus. Under the
17   doctrine of promissory estoppel, it is too late for First Transit to renege. First Transit must honor its
18   prior promise to Plaintiff and must pay her the $5,000.
19          49.     In making these promises to Plaintiff, Defendants knew or should have known that these
20   promises would induce Plaintiff to accept employmnet with Defendants, continue active employment
2!   and to forego other options and opportunities in reasonable reliance on Defendants’ promises and
22   representations.
23          50.     Plaintiff reasonably relied on Defendants’ promises and representations as set forth in this
24   Complaint and was induced by those promises and representations to accept employment with
25   Defendants and forego other options and opportunities.
26          51.     As a proximate result of Defendants’ failure to perform according to the promises and
27   representations which it made to Plaintiff and Plaintiffs reliance on those promises to Plaintiffs
28   detriment, Plaintiff has suffered and continues to suffer substantial losses in compensation all to

                                                            7
                                                     COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 19 of 56 Page ID #:19




 1   Plaintiffs damage in an amount to be proven at the time of trial.
 2                                          THIRD CAUSE OF ACTION
 3                                                 Promissory Fraud
 4                                      (On Behalf ofPlaintiff Against All Defendants)
 5              52.   Plaintiff incorporates herein by reference all allegations of this Complaint.
 6              53.   First Transit never intended to perform its repeated promises to Burnett that upon hire,
 7   Burnett would receive a $5,000 bonus. On October 21, 2019, after Burnett submitted her application to
 8   First Transit, she received an email confirming that her application was received stating in the subject
 9   line “ Confirmation of application start for Airport Shuttle Driver - $5,000 Sign-On Bonus."
10              54.   First Transit knew that they did not intend to pay the bonus, but sent the confirmation
11   email anyway. First Transit’s fraudulent conduct warrants an award of punitive damages against First
12   Transit.
13              55.   Defendants did not intend to perform the foregoing promises when made. Instead, on
14   information and belief. Defendants intended to induce Plaintiff into applying for the position and
15   accepting an offer of employment, but never intended to perform as to the terms of the promise made.
16              56.   Ultimately, Defendants did not perform the promised act.
17              57.   Plaintiff reasonably relied on Defendants’ promises.
18              58.   Plaintiffs reliance on Defendants’ promises was a substantial factor in causing Plaintiffs
19   harm.
20              59.   On information and belief, Defendants, and each of them, acted with malice, oppression,
21   and fraud in intending to harm Plaintiff by using false promises and statements to induce Plaintiff to
22   enter accept the position, all while Defendants did not intend to extend the term of the Agreement, so
23   that they could provide Plaintiff with the bonus. Thus, Plaintiff is entitled to punitive damages.
24                                         FOURTH CAUSE OF ACTION
25                                     Retaliation for Reporting Legal Violation
26                                          Cal. Lab. C. §§ 1102.5, 1102.6
27                                  (On BehalfofPlaintiff Against All Defendants)
28              60.   Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set

                                                             8
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 20 of 56 Page ID #:20




 1   forth in this Complaint.
 2           61.     Cal. Lab. Code § 1102.5 provides:
 3
                     An employer, or any person acting on behalf of the employer, shall not
 4                   retaliate against an employee for disclosing information ... to a person with
                     authority over the employee or another employee who has the authority to
 5                   investigate, discover, or correct the violation or noncompliance ... if the
                     employee has reasonable cause to believe that the information discloses a
 6                   violation of state or federal statute, or a violation of or noncompliance with
 7
                     a local, state, or federal rule or regulation, regardless of whether disclosing
                     the information is part of the employee's job duties.
 8

 9           62.     Defendants were Plaintiffs employer, and Plaintiff was Defendants’ employee.

10           63.     Plaintiff complained to Defendants regarding certain practices by Defendants that

11   Plaintiff reasonably believed were unlawful, including the fact that she was not receiving proper training

12   for the Bus Driver position and not provided with rest breaks.

13           64.     Plaintiff complained about those perceived legal violations to persons with authority over

14   Plaintiff and other employees of Defendants that had the authority to investigate, discover, or correct

15   those legal violations.

16           65.     Plaintiff had a reasonable belief that the inadequate training and lack of rest breaks

17   violated local, state and/or federal law.

18           66.     As a result of the foregoing complaints by Plaintiff, Defendants retaliated against

19   Plaintiff by terminating Plaintiff, rather than taking appropriate actions to investigate or correct the

20   perceived unlawful practices.

21           67.     Plaintiff was harmed.

22           68.     Defendants’ conduct was a substantial factor in causing Plaintiffs harm.

23           69.     Labor Code §1102.5 provides that an employer who violates these sections, is liable to

24   the employee for a civil penalty of ten thousand dollars ($10,000.00).

25           70.     As a result of Defendants’ conduct. Plaintiff has incurred and will continue to incur

26   damages in an amount to be proven at trial. These damages include lost income, lost benefits, great

27   anxiety, embarrassment, anger, loss of enjoyment of life, emotional distress, and legal fees and costs in

28   the hiring of legal counsel.


                                                             9
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 21 of 56 Page ID #:21




 1            71.   The conduct of Defendants and each of them as described above was malicious,
 2   fraudulent, or oppressive and done with a willful and conscious disregard for Plaintiffs rights.
 3   Defendants and each of them, and their agents/employees or supervisors, authorized, condoned, and
 4   ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to punitive damages
 5   against each of said Defendants.
 6                                        FIFTH CAUSE OF ACTION
 7                                                    Retaliation
 8                                               Cal. Lab. C. § 98.6
 9                                (On Behalf ofPlaintiff Against All Defendants)
10            72.   Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
11   forth in this Complaint.
12            73.   Cal. Lab. Code § 98.6 provides:
13
                    (a) A person shall not discharge an employee or in any manner discriminate,
14                  retaliate, or take any adverse action against any employee . . . because the
                    employee ... engaged in any conduct delineated in this chapter, including .
15                  . . Chapter 5 (commencing with Section 1101) of Part 3 of Division 2, or
                    because the employee ... or because of the exercise by the employee or
16                  applicant for employment on behalf of himself, herself, or others of any
                    rights afforded him or her.
17
18                  (b)(1) Any employee who is discharged, threatened with discharge,
                    demoted, suspended, retaliated against, subjected to an adverse action, or in
19                  any other manner discriminated against in the terms and conditions of his
                    or her employment because the employee engaged in any conduct
20                  delineated in this chapter, including . . . Chapter 5 (commencing with
21
                    Section 1101) of Part 3 of Division 2 . . . shall be entitled to reinstatement
                    and reimbursement for lost wages and work benefits caused by those acts
22                  of the employer.

23
              74.   Defendants were Plaintiffs employer, and Plaintiff was Defendants’ employee.
24
              75.   Plainitiff complained that she was not receiving her mandated rest breaks.
25
              76.   Plaintiff made complaints to Defendants about perceived legal violations, as alleged
26
     above.
27
              77.   Defendants retaliated against Plaintiff by terminating Plaintiffs employment, rather than
28

                                                           10
                                                    COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 22 of 56 Page ID #:22




 1   investigating or addressing Plaintiffs complaints.
 2           78.     Plaintiff was harmed.
 3           79.     Defendants’ conduct was a substantial factor in causing Plaintiffs harm.
 4           80.     Pursuant to Cal. Lab. Code § 98.6(b)(3), Defendants are liable to Plaintiff for a civil
 5   penalty of ten thousand dollars ($10,000) for each violation.
 6           81.     As a result of Defendants’ conduct, Plaintiff has incurred and will continue to incur
 7   damages in an amount to be proven at trial. These damages include lost income, lost benefits, great
 8   anxiety, embarrassment, anger, loss of enjoyment of life, emotional distress, and legal fees and costs in
 9   the hiring of legal counsel.
10           82.    The conduct of Defendants and each of them as described above was malicious,
11   fraudulent, or oppressive and done with a willful and conscious disregard for Plaintiffs rights.
12   Defendants and each of them, and their agents/employees or supervisors, authorized, condoned, and
13   ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to punitive damages
14   against each of said Defendants.
15                                           SIXTH CAUSE OF ACTION
16                                  Wrongful Termination in Violation ofPublic Policy
17                                   (On BehalfofPlaintiffAgainst All Defendants)
18           83.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
19   forth in this Complaint.
20           84.     Defendants were Plaintiffs employer, and Plaintiff was Defendants’ employee.
21           85.     Defendants terminated Plaintiff for reasons that violate public policy, i.e., her complaints
22   of failure to receive rest breaks and complaints of safety violations and inadequate training.
23           86.     Plaintiff was harmed when Defendants terminated her in violation of Government Code
24   section 12940 due to her complaints of unlawful activity.
25           87.     Defendants’ conduct was a substantial factor in causing Plaintiffs harm.
26           88.     As a proximate result of the wrongful conduct of Defendants, and each of them, Plaintiff
27   has suffered and continues to sustain substantial losses in earnings and other employment benefits in an
28   amount to be determined at trial according to proof

                                                            11
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 23 of 56 Page ID #:23




 1           89.    As a proximate result of the wrongful conduct of Defendants, and each of them, Plaintiff
 2   has suffered humiliation, emotional distress, and mental pain and anguish, all to her damage in an
 3   amount to be determined at trial according to proof.
 4          90.     The conduct of Defendants and each of them as described above was malicious,
 5   fraudulent, or oppressive and done with a willful and conscious disregard for Plaintiffs rights.
 6   Defendants and each of them, and their agents/employees or supervisors, authorized, condoned, and
 7   ratified the unlawful conduct of each other. Consequently, Plaintiff is entitled to punitive damages
 8   against each of said Defendants.
 9
                                         SEVENTH CA USE OF ACTION
10
                                           Failure to Provide Rest Breaks
11
                                        Cal. Lab. Code § 226.7; Wage Order 9
12
                                   (On BehalfofPlaintiffAgainst All Defendants)
13
            91.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
14
     forth in this Complaint.
15
            92.     Labor Code section 226.7 provides that "[a]n employer shall not require an employee to
16
     work during a . . . rest.. . period mandated pursuant to an applicable statute, or applicable regulation,
17
     standard, or order of the Industrial Welfare Commission." Cal. Lab. Code § 226.7(b). During each rest
18
     period, employers must relieve their employees of all work-related duties and employer control. See
19
     Agustus V. ABM Security Services, Inc., 211 Cal.Rptr.3d 634, 647 (2016).
20
            93.     Wage Order 9 of the Industrial Welfare Commission, in turn, provides:
21
22                  (A)    Every employer shall authorize and permit all employees to take rest
                    periods, which insofar as practicable shall be in the middle of each work
23                  period. The authorized rest period time shall be based on the total hours
                    worked at the rate of ten (10) minutes net rest time per four (4) hours or
24                  major fraction thereof.
25
                    (B)    If an employer fails to provide an employee a rest period in
26                  accordance with the applicable provisions of this order, the employer shall
                    pay the employee one (1) hour of pay at the employee’s regular rate of
27                  compensation for each workday that the rest period is not provided.
28

                                                            12
                                                     COMPLAINT
         Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 24 of 56 Page ID #:24




     1   8 Cal. Code. Regs. § 11090, subsec. 12.
     2           94.     On information and belief, Plaintiff alleges that Defendants never provided uninterrupted
     3   rest breaks during the workday to Plaintiff.
     4           95.     By failing to furnish Plaintiff with rest periods throughout Plaintiffs employment.
     5   Defendants violated Wage Order 9 and Labor Code section 226.7.
     6           96.     Labor Code section 226.7 provides that any employer that "fails to provide an employee
     7   a . . . rest. . . period in accordance with a state law, including, but not limited to, an applicable statute or
     8   applicable regulation, standard, or order of the Industrial Welfare Commission . . . shall pay the
C
     9   employee one additional hour of pay at the employee’s regular rate of compensation for each work day
    10   that the . . . rest period [wa]s not provided." Cal. Lab. Code § 226.7(c). Defendants are therefore liable
    11   to Plaintiff under section 226.7(c) for a premium of one additional hour of pay at the employee’s
    12   respective regular hourly rates for each day that a rest period was not provided. This premium is
    13   separate from the premium due on account of Defendants’ failure to furnish meal periods. United
    14   Parcel Service, Inc. v. Super. Ct., 196 Cal. App. 4th 57, 70 (2011).
    15           97.     Defendants’ failure to comply with section 226.7 and the applicable Wage Order subjects
    16   Defendants to lability for civil penalties, damages, and restitution.
    17           98.     Accordingly, Defendants are liable to Plaintiff under section 226.7 of the Labor Code for
    18   damages according to proof, interest thereon, civil penalties, attorneys’ fees, and costs of suit.
    19                                         EIGHTH CA USE OF A CTION
    20                                                  Continuing Wages
    21                                         Cal. Lab. Code §§ 201, 202, 203
    22                                  (On BehalfofPlaintiffAgainst All Defendants)
    23           99.     Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
    24   forth in this Complaint.
    25           100.    Labor Code section 201 provides, in pertinent part: "[i]f an employer discharges an
    26   employee, the wages earned and unpaid at the time of discharge are due and payable immediately." Cal.
    27   Lab. Code § 201(a).
    28           101.    Likewise, Labor Code section 202 provides, in pertinent part:

                                                                 13
                                                          COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 25 of 56 Page ID #:25




 1
                     If an employee not having a written contract for a definite period quits his
 2                   or her employment, his or her wages shall become due and payable not later
                     than 72 hours thereafter, unless the employee has given 72 hours previous
 3                   notice of his or her intention to quit, in which case the employee is entitled
                     to his or her wages at the time of quitting.
 4

 5   Id. § 202(a).
 6           102.    Labor Code section 203(a) provides in pertinent part:
 7
                     If an employer willfully fails to pay, without abatement or reduction, in
 8                   accordance with [s]ections 201 . . . [or] 202,. . . any wages of an employee
                     who is discharged or who quits, the wages of the employee shall continue
 9                   as a penalty from the due date thereof at the same rate until paid or until an
                     action therefor is commenced; but the wages shall not continue for more
10                   than 30 days.
11
     Id. § 203(a).
12
             103.    As detailed above, in violation of California law, Defendants have knowingly and
13
     willfully refused to perform their obligations to compensate Plaintiff for all wages earned and all hours
14
      worked, including premium payments for missed rest periods.
15
             104.    Defendants have terminated the employment of Plaintiff, yet she is still owed
16
     compensation for all wages earned and all hours worked, including missed rest periods. Accordingly,
17
     Plaintiff is entitled to the continuing wages set forth in section 203.
18
             105.    Pursuant to Labor Code section 203, Plaintiff is entitled to continuing wages for up to
19
     thirty days, restitution and damages according to proof, interest thereon, civil penalties, attorneys’ fees,
20
     and costs of suit.
21
                                            NINTH CAUSE OF ACTION
22
                                       Failure to Provide Adequate Pay Stubs
23
                                                 Cal. Lab. Code § 226
24
                                   (On BehalfofPlaintiff Against All Defendants)
25
             106.    Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
26
     forth in this Complaint.
27
             107.    Defendants employed Plaintiff but failed to provide her with the data required by section
28

                                                             14
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 26 of 56 Page ID #:26




 1   226(a) of the Labor Code.
 2          108.   Specifically, section 226, subdivision (a) provides:
 3
                   Every employer shall, semimonthly or at the time of each payment of
 4                 wages, furnish each of his or her employees, either as a detachable part of
                   the check, draft, or voucher paying the employee's wages, or separately
 5                 when wages are paid by personal check or cash, an accurate itemized
                   statement in writing showing (1) gross wages earned, (2) total hours worked
 6                 by the employee, except for any employee ‘whose compensation is solely
                   based on a salary and who is exempt from payment of overtime under
 7
                   subdivision (a) of [sjection 515 or any applicable order of the Industrial
 8                 Welfare Commission, (3) the number of piece-rate units earned and any
                   applicable piece rate if the employee is paid on a piece-rate basis, (4) all
 9                 deductions, provided that all deductions made on written orders of the
                   employee may be aggregated and shown as one item, (5) net wages earned,
10                 (6) the inclusive dates of the period for which the employee is paid, (7) the
It                 name of the employee and only the last four digits of his or her social
                   security number or an employee identification number other than a social
12                 security number, (8) the name and address of the legal entity that is the
                   employer ... , and (9) all applicable hourly rates in effect during the pay
13                 period and the corresponding number of hours worked at each hourly rate
                   by the employee....
14
15   Cal. Lab. Code § 226(a).
16          109.   Section 226 goes on to state:
17
                   An employee suffering injury as a result of a knowing and intentional failure
18                 by an employer to comply with subdivision (a) is entitled to recover the
                   greater of all actual damages or fifty dollars ($50) for the initial pay period
19                 in which a violation occurs and one hundred dollars ($100) per employee
                   for each violation in a subsequent pay period, not to exceed an aggregate
20
                   penalty of four thousand dollars ($4,000), and is entitled to an award of
21                 costs and reasonable attorney’s fees.

22                               Id. § 226(e)(1). As to "injury," section 226 provides:

23                 An employee is deemed to suffer injury ... if the employer fails to provide
                   accurate and complete information as required by any one or more items (1)
24                 to (9), inclusive, of subdivision (a) and the employer cannot promptly and
25                 easily determine from the wage statement alone one or more of the
                   following:
26
                         (i)     The amount of the gross wages or net wages paid to the
27                 employee during the pay period ...
28

                                                            15
                                                     COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 27 of 56 Page ID #:27




 1   Id. § 226(e)(2)(B). As also set forth in section 226, the term "’promptly and easily determine’ means a
 2   reasonable person would be able to readily ascertain the information without reference to other documents
 3   or information." Id. § 226(e)(2)(C).
 4             110.   Defendants did not provide Plaintiff with accurate statements, as they failed to include
 5   accurate gross wages and net wages. Because a reasonable person necessarily would need to refer to
 6   extrinsic documents or information to determine this information, Plaintiff suffered injury under section
 7   226(a).
 8             111.   Accordingly, because Defendants failed to provide the information required by Labor
 9   Code section 226, Defendants are liable to Plaintiff for statutory damages, attorneys’ fees and costs.
10                                          TENTH CAUSE OF ACTION
11                                      Failure to Maintain Accurate Records
12                                               Cal. Lab Code § 1174
13                                  (On Behalf ofPlaintiff Against All Defendants)
14             112.   Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
15   forth in this Complaint.
16             113.   Cal. Lab. Code § 1174 provides:
17
                      Every person employing labor in this state shall:
18                            (d)    Keep, at a central location in the state or at the plants or
                      establishments at which employees are employed, payroll records showing
19                    the hours worked daily by and the wages paid to, and the number of piece-
                      rate units earned by and any applicable piece rate paid to, employees
20                    employed at the respective plants or establishments...
                      Cal. Lab. Code § 1174 (emphasis supplied)
21
22             114.   Cal. Lab. Code § 1174.5 provides:
23
                      Any person employing labor who willfully fails to maintain ... accurate and
24                    complete records required by subdivision (d) of Section 1174 ... shall be
                      subject to a civil penalty of five hundred dollars ($500).
25
26             115.   Defendants failed to comply with Cal. Lab. Code § 1174 by failing to maintain accurate
27   records with respect to hours worked and wages paid for Plaintiff
28             116.   Accordingly, Defendants are liable to Plaintiff for statutory damages and costs.

                                                            16
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 28 of 56 Page ID #:28




 1
                                          ELEVENTH CAUSE OF ACTION
 2
                            Violation ofInvestigative Consumer Reporting Agencies Act
 3
                                           Cal. Civ. Code § 1786.10 et seq.
 4
                                  (On BehalfofPlaintiff Against All Defendants)
 5
             117.   Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
 6
     forth in this Complaint.
 7
             118.   The Investigative Consumer Reporting Agencies Act, Civ. Code §§ \lZ6etseq. (the
 8
     "ICRAA") requires that when an investigative consumer report is sought for employment purposes other
 9
     than promotion or reassignment, the person procuring or causing the report to be made must, not later
10
     than three days after the date on which the report was first requested, disclose to the consumer in writing
II
     that an investigative consumer report regarding the consumer's character, general reputation, personal
12
     characteristics, and mode of living will be made, the name of the consumer reporting agency conducting
13
     the investigation, and a summary of the provisions of Civ. Code § 1786.22. Additionally, the ICRAA
14
     requires an employer to provide the consumer a way to indicate, by means of a check box, whether the
15
     consumer wishes to receive a copy of any report that is prepared. The ICRAA further requires that
16
     when an applicant is denied employment wholly or partly because of an investigative consumer report,
17
     the employer must provide a statement so advising the applicant and supply the applicant with the name
18
     and address of the issuing agency.
19
            119.    Specifically, Civil Code section 1786.16(a)(2) provides in relevant part:
20
21                  (2)     If, at any time, an investigative consumer report is sought for
                    employment purposes other than suspicion of wrongdoing or misconduct
22                  by the subject of the investigation, the person seeking the investigative
                    consumer report may procure the report, or cause the report to be made,
23                  only if all of the following apply:
24
                    (B)     The person procuring or causing the report to be made provides a
25                  clear and conspicuous disclosure in writing to the consumer at any time
                    before the report is procured or caused to be made in a document that
26                  consists solely of the disclosure that:
                            (i) An investigative consumer report may be obtained.
27                          (ii) The permissible purpose of the report is identified.
                            (iii) The disclosure may include information on the consumer's
28
                    character, general reputation, personal characteristics, and mode of living.

                                                           M
                                                    COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 29 of 56 Page ID #:29



                            (iv)    identifies the name, address, and telephone number of the
 1
                    investigative consumer reporting agency conducting the investigation.
 2                          (v) Notifies the consumer in writing of the nature and scope of the
                    investigation requested, including a summary of the provisions of Section
 3                  1786.22.
                            (vi) Notifies the consumer of the Internet Web site address of the
 4                  investigative consumer reporting agency identified in clause (iv), or, if the
 5                  agency has no Internet Web site address, the telephone number of the
                    agency, where the consumer may find information about the investigative
 6                  reporting agency's privacy practices, including whether the consumer's
                    personal information will be sent outside the United States or its territories
 7                  and information that complies with subdivision (d) of Section 1786.20. This
                    clause shall become operative on January 1, 2012.
 8

 9           120.   Civil Code section 1786.16(b) provides in relevant part:
10
                    (b)     Any person [intending to use the information for employment
11                  purposes] who requests an investigative consumer report ... shall do the
                    following:
12                          (1)      Provide the consumer a means by which the consumer may
                    indicate on a written form, by means of a box to check, that the consumer
13                  wishes to receive a copy of any report that is prepared. If the consumer
14                  wishes to receive a copy of the report, the recipient of the report shall send
                    a copy of the report to the consumer within three business days of the date
15                  that the report is provided to the recipient, who may contract with any other
                    entity to send a copy to the consumer. The notice to request the report may
16                  be contained on either the disclosure form, as required by subdivision (a),
                    or a separate consent form. The copy of the report shall contain the name,
17                  address, and telephone number of the person who issued the report and how
18                  to contact them.
                            (2) Comply with Section 1786.40, if the taking of adverse action is
19                  a consideration.
20
             121.   Defendants procured an investigative consumer report of Plaintiff for employment
21
     purposes, other than suspicion of wrongdoing or misconduct.
22
             122.   On information and belief. Defendants did not make a clear and conspicuous written
23
     disclosure to Plaintiff in a document consisting solely of the disclosure, as required by Cal. Civ. Code §
24
     1786.10(a)(2). On information and belief. Defendants failed to obtain Plaintiffs written authorization
25
     for Defendants to procure the report.
26
            123.    Plaintiff suffered harm when Defendants failed to comply with the requirements of the
27
     Investigative Consumer Reporting Agencies Act.
28


                                                           18
                                                    COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 30 of 56 Page ID #:30




 1           124.      Defendants’ conduct was a substantial factor in causing Plaintiffs harm.
 2           125.      Under Civil Code section 1786.50, Plaintiff is entitled to recover actual damages or,
 3   except in the case of class actions, ten thousand dollars ($10,000), whichever is greater, plus attorney’s
 4   fees and costs.
 5           126.      The conduct of Defendants, and each of them, as described above was grossly negligent
 6   or willful. Consequently, Plaintiff is entitled to punitive damages against each of said Defendants.
 7

 8                                          TWELVTH CAUSE OF ACTION
 9                                                  Unfair Competition
10                                       Cal. Bus. & Prof. Code § 17200 et seq.
11                                   (On Behalf ofPlaintiffAgainst All Defendants)
12           127.      Plaintiff re-pleads, re-alleges, and incorporates by reference each and every allegation set
13   forth in this Complaint.
14          128.       As alleged above. Defendants have failed to provide Plaintiff all required rest breaks,
15   have failed to pay Plaintiff the required pay premiums for Plaintiffs missed breaks, failure to maintain
16   required records, failure to provide accurate wage statements, and failured to pay all wags due upon
17   separation.
18          129.       On information and belief, by violating the provisions of the Labor Code and Wage
19   Orders, Defendants have gained a competitive advantage and unfairly injured competitors in violation of
20   Cal. Bus. & Prof Code § 17203.
21          130.       The victims of these unfair and illegal business practices include, but are not limited to
22   Plaintiff, Defendants’ other employees, competing businesses, and the general public. Plaintiff is
23   informed and believes, and based thereon alleges, Defendants performed the above-mentioned acts with
24   the intent of gaining an unfair competitive advantage.
25          131.       The identity of the precise persons to whom restitution should be made is a matter that
26   can be ascertained from Defendants’ records, which they are required to keep and maintain.
27          132.       Plaintiffs efforts in securing the requested relief will result "in the enforcement of an
28   important right affecting the public interest," as "a significant benefit, whether pecuniary or

                                                              19
                                                       COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 31 of 56 Page ID #:31




 1    nonpecuniary, [will] be[] conferred on ... a large class of persons." Cal. Civ. Proc. Code § 1021.5.
 2    Because "the necessity and financial burden of private enforcement... are such as to make [an
 3    attorney’s fees] award appropriate, and [because attorney’s fees] should not in the interest ofjustice be
 4    paid out of the recover, if any," Plaintiff requests an award of reasonable attorneys’ fees pursuant to
 5    section 1021.5 of the California Code of Civil Procedure. Id.
 6           133.    Pursuant to Business and Professions Code section 17203, Plaintiff requests restitution
 7    and disgorgement of wages and premiums wrongfully retained by Defendants in violation of Business
 8    and Professions Code sections 172000 et seq.
 9                                                PRA YER FOR RELIEF
10                   WHEREFORE, Plaintiff respectfully requests the following relief:
11            1.     For an award of compensatory damages, including without limitation lost wages,
12   earnings, benefits, and other compensation, according to proof, as well as damages for emotional
13   distress and pain and suffering, according to proof as allowed by law;
14           2.      For an award of punitive damages as allowed by law;
15           3.      For a declaratory Judgment that Defendant has violated California public policy;
16           4.      For an award of prejudgment and post-judgment interest;
17           5.      For award of reasonable attorneys’ fees;
18           6.      For all costs of suit; and
19           7.      For an award of any other and further legal and equitable relief as the Court deems just
20   and proper.
21

22   Dated: June 19, 2020                                           JAURIGUE LAW GROUP
23                                                                    lH^cAa><L£
24
                                                                   Michael J. Jaurigue
25                                                                 Ryan A. Stubbe
                                                                   Attorneys for Plaintiff
26                                                                 Tiffany Burnett
27

28


                                                            20
                                                      COMPLAINT
     Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 32 of 56 Page ID #:32




 1                                          DEMAND FOR JURY TRIAL
 2           Plaintiff requests a trial by jury as to all causes of action.
 3

 4    Dated: June 19, 2020                                            JAURIGUE LAW GROUP
 5
 6
                                                                      Michael J. Jaurigue
 7                                                                    Ryan A. Stubbe
                                                                      Attorneys for Plaintiff
 8                                                                    Tiffany Burnett
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           21
                                                       COMPLAINT
Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 33 of 56 Page ID #:33




                EXHIBIT “B”
Electronically FILED by Superior Court of California, County of Los Angeles on 07/22/2020 10:53 AM Sherri R. Carter, Executive Officer/Clerk of Court, by S. Bolden,Deputy Clerk
                                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 34 of 56 Page ID #:34



                                      1        RYAN L. EDDINGS, Bar No. 256519
                                               SYED H. MANNAN, Bar No. 328218
                                      2        LITTLER MENDELSON, P.C.
                                               5200 North Palm Avenue, Suite 302
                                      3        Fresno, CA 93704.2225
                                               Telephone: 559.244.7500
                                      4        Fax No.:      559.244.7525
                                               reddings@littler.com
                                      5        smannan@littler.com

                                      6        Attorneys for Defendant
                                               FIRST TRANSIT, INC.
                                      7

                                      8                            SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                      9                                          COUNTY OF LOS ANGELES
                                  10          TIFFANY BURNETT, individually,                           Case No. 20STCV23314
                                  11                            Plaintiff,                             DEFENDANT FIRST TRANSIT, INC.’S
                                                                                                       GENERAL DENIAL AND AFFIRMATIVE
                                  12                  v.                                               DEFENSES TO PLAINTIFF’S COMPLAINT
                                  13          FIRST TRANSIT, INC.; a California                        ASSIGNED FOR ALL PURPOSES TO
                                              Corporation and DOES 1 through 50,                       JUDGE TERRY GREEN
                                  14          inclusive,
                                                                                                       Trial Date: TBD
                                  15                            Defendants.                            Complaint Filed: June 19, 2020
                                  16

                                  17

                                  18                         Defendant FIRST TRANSIT, INC. (“Defendant”), answering the Complaint of

                                  19          Plaintiff TIFFANY BURNETT (“Plaintiff”) for itself alone and for no other Defendants, hereby

                                  20          answers Plaintiff’s unverified Complaint (the “Complaint”) as follows:

                                  21                                                    GENERAL DENIAL

                                  22                         Pursuant to the provisions of the California Code of Civil Procedure section 431.30(d),

                                  23          Defendant denies generally and specifically each and every allegation contained in the Complaint. In

                                  24          addition, Defendant denies that Plaintiff has sustained, or will sustain, any loss or damage in the

                                  25          manner or amount alleged, or otherwise, by reason of any act or omission, or any other conduct or

                                  26          absence thereof on the part of said Defendant.

                                  27          ///

                                  28          ///
  L I T T L ER ME N DE LS ON, P.C .
                                                                                                      1.
       5 2 0 0 N o r t h P a l m Av e n u e
                   S ui te 302
       F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
                559.244.7500
                                                                               PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 35 of 56 Page ID #:35



                                    1                                           AFFIRMATIVE DEFENSES

                                    2                      Without waiving or excusing the burden of proof of Plaintiff, or admitting that

                                    3       Defendant has any burden of proof or persuasion, and incorporating herein by reference each and

                                    4       every allegation made in the General Denial, Defendant asserts the following affirmative defenses.

                                    5       Defendant is informed and believes that a reasonable opportunity for investigation and discovery will

                                    6       reveal facts in support of the following:

                                    7                                        FIRST AFFIRMATIVE DEFENSE

                                    8                      1.      As a separate and distinct affirmative defense, Defendant alleges that the

                                    9       Complaint and each cause of action set forth therein fail to state facts sufficient to constitute a cause

                                10          of action upon which relief can be granted.

                                11                                         SECOND AFFIRMATIVE DEFENSE

                                12                         2.      As a separate and distinct affirmative defense, Defendant alleges that the

                                13          Complaint and each cause of action set forth therein are barred by the doctrine of unclean hands.

                                14                                          THIRD AFFIRMATIVE DEFENSE

                                15                         3.      As a separate and distinct affirmative defense, Defendant alleges that the

                                16          Complaint and each cause of action set forth therein are barred by the doctrine of waiver.

                                17                                         FOURTH AFFIRMATIVE DEFENSE

                                18                         4.      As a separate and distinct affirmative defense, Defendant alleges that the

                                19          Complaint and each cause of action set forth therein are barred by the doctrine of estoppel.

                                20                                           FIFTH AFFIRMATIVE DEFENSE

                                21                         5.      As a separate and distinct affirmative defense, Defendant alleges that the

                                22          Complaint and each cause of action set forth therein are barred by the doctrine of laches.

                                23                                           SIXTH AFFIRMATIVE DEFENSE

                                24                         6.      As a separate and distinct affirmative defense, Defendant alleges that the

                                25          Complaint and each cause of action set forth therein are barred by the doctrine of consent.

                                26                                        SEVENTH AFFIRMATIVE DEFENSE

                                27                         7.      As a separate and distinct affirmative defense, Defendant alleges that to the

                                28          extent further investigation and discovery reveals any after-acquired evidence that bars any or certain
L I T T L ER ME N DE LS ON, P.C .
                                                                                             2.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 36 of 56 Page ID #:36



                                    1       remedies in this action, the Complaint and each cause of action set forth therein cannot be maintained

                                    2       against Defendant.

                                    3                                      EIGHTH AFFIRMATIVE DEFENSE

                                    4                      8.      As a separate and distinct affirmative defense, Defendant alleges that the

                                    5       Complaint and each cause of action set forth therein cannot be maintained against Defendant because

                                    6       Plaintiff was an at-will employee at all relevant times, with no entitlement to continued employment

                                    7       pursuant to California Labor Code section 2922.

                                    8                                       NINTH AFFIRMATIVE DEFENSE

                                    9                      9.      As a separate and distinct affirmative defense, Defendant is informed and

                                10          believe that further investigation and discovery will reveal, and on that basis allege, that Plaintiff’s

                                11          claims are barred by her failure to comply with the terms, conditions, covenants, and promises required

                                12          to be performed by Plaintiff in accordance with the policy, or any other agreement or agreements,

                                13          including but not limited to the applicable collective bargaining agreement(s).

                                14                                          TENTH AFFIRMATIVE DEFENSE

                                15                         10.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                16          failed to take a reasonable affirmative action to mitigate her damages as they are alleged in the

                                17          Complaint, and thus Plaintiff’s recovery from Defendant, if any, must be denied or reduced to the

                                18          extent that Plaintiff has failed to mitigate her damages, if any, including but not limited to her failure

                                19          to make reasonable efforts to seek and retain subsequent employment substantially similar to her

                                20          employment with Defendant.

                                21                                       ELEVENTH AFFIRMATIVE DEFENSE

                                22                         11.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff’s

                                23          claims for damages are barred, in whole or in part, by the doctrine of avoidable consequences.

                                24                                        TWELFTH AFFIRMATIVE DEFENSE

                                25                         12.     As a separate and distinct affirmative defense, Defendant alleges that the

                                26          Complaint and each cause of action set forth therein are barred, in whole or in part, because, even if

                                27          any discriminatory, retaliatory, or otherwise unlawful motive existed in connection with any actions

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              3.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 37 of 56 Page ID #:37



                                    1       taken with respect to Plaintiff (which Defendant denies), Defendant would have engaged in the same

                                    2       conduct absent any alleged discriminatory, retaliatory, or otherwise unlawful motive.

                                    3                                  THIRTEENTH AFFIRMATIVE DEFENSE

                                    4                      13.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    5       Complaint and each cause of action set forth therein are barred, in whole or in part, because Defendant

                                    6       acted reasonably in good faith, in conformity with and in reliance on written administrative

                                    7       regulations, orders, rulings, guidelines, approvals, and/or interpretations of governmental agencies,

                                    8       and on the basis of a good-faith and reasonable belief that it had complied fully with applicable law.

                                    9                                  FOURTEENTH AFFIRMATIVE DEFENSE

                                10                         14.     As a separate and distinct affirmative defense, Defendant alleges that the

                                11          Complaint and each cause of action set forth therein cannot be maintained against Defendant because

                                12          Defendant’s acts or omission alleged in the Complaint were protected by the managerial privilege as

                                13          all actions taken with respect to Plaintiff were undertaken and exercised with proper managerial

                                14          discretion in good faith, and for legitimate, lawful reasons.

                                15                                       FIFTEENTH AFFIRMATIVE DEFENSE

                                16                         15.     As a separate and distinct affirmative defense, Defendant alleges, without

                                17          admitting that Defendant engaged in any of the acts or omissions alleged in the Complaint, that any

                                18          such acts or omissions purportedly taken by or on behalf of Defendant were taken in good faith as a

                                19          result of business necessity, for lawful, legitimate, non-discriminatory, and non-retaliatory reasons

                                20          without malice, oppression, or fraud, and/or based on the relevant facts and circumstances known to

                                21          Defendant at the time it acted.

                                22                                       SIXTEENTH AFFIRMATIVE DEFENSE

                                23                         16.     As a separate and distinct affirmative defense, Defendant alleges that any

                                24          unlawful or wrongful acts, if any, taken by Defendant’s officers, directors, managing agents, and/or

                                25          employees were outside the course and scope of their employment and authority, and such acts, if any,

                                26          were not authorized, ratified, or condoned by Defendant, and Defendant did not know and/or should

                                27          not have known of such conduct.

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              4.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 38 of 56 Page ID #:38



                                    1                                  SEVENTEENTH AFFIRMATIVE DEFENSE

                                    2                      17.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    3       Complaint and each cause of action set forth therein are barred by Plaintiff’s failure to exhaust

                                    4       administrative remedies.

                                    5                                  EIGHTEENTH AFFIRMATIVE DEFENSE

                                    6                      18.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    7       Complaint and each cause of action set forth therein are barred, in whole or in part, to the extent that

                                    8       they exceed the scope of the charges made by Plaintiff before the California Department of Fair

                                    9       Employment and Housing and/or the Equal Employment Opportunity Commission, if any.

                                10                                     NINETEENTH AFFIRMATIVE DEFENSE

                                11                         19.     As a separate and distinct affirmative defense, Defendant alleges that the

                                12          Complaint and each cause of action set forth therein are barred by Plaintiff’s failure to exhaust all

                                13          grievance and/or complaint procedures.

                                14                                      TWENTIETH AFFIRMATIVE DEFENSE

                                15                         20.     As a separate and distinct affirmative defense, Defendant alleges that the

                                16          Complaint and each cause of action set forth therein are barred, in whole or in part, because at all

                                17          relevant times, (a) Defendant acted in good faith and exercised reasonable care to prevent and promptly

                                18          correct any discriminatory, retaliatory, or otherwise unlawful behavior (which Defendant denies

                                19          occurred), including but not limited to promulgating and maintaining anti-discrimination, anti-

                                20          retaliation and/or open-door policies with an internal grievance and/or complaint procedure, which

                                21          were communicated to Plaintiff; (b) Plaintiff unreasonably failed to take advantage of the established

                                22          internal grievance and/or complaint procedure and any preventive or corrective opportunities provided

                                23          to her by Defendant or to otherwise avoid harm; and, (c) Plaintiff’s reasonable use of Defendant’s

                                24          procedures would have prevented at least some, if not all, of the purported harm that Plaintiff allegedly

                                25          suffered.

                                26                                     TWENTY-FIRST AFFIRMATIVE DEFENSE

                                27                         21.     As a separate and distinct affirmative defense, Defendant alleges that the

                                28          Complaint and each cause of action set forth therein cannot be maintained against Defendant because
L I T T L ER ME N DE LS ON, P.C .
                                                                                            5.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 39 of 56 Page ID #:39



                                    1       Plaintiff’s claims are barred by the applicable statutes of limitations, including but not limited to those

                                    2       set forth in California Code of Civil Procedure sections 335.1, 337(a), 338(a), 338(d), and 339(l), and

                                    3       California Civil Code section 1786.52.

                                    4                                TWENTY-SECOND AFFIRMATIVE DEFENSE

                                    5                      22.     As a separate and distinct affirmative defense, Defendant alleges that any

                                    6       recovery to which Plaintiff might otherwise allegedly be entitled must be offset, denied, or reduced by

                                    7       any benefits, monies, and/or compensations that Plaintiff had received or will receive from any other

                                    8       sources, including but not limited to unemployment insurance, private insurance, pension benefits,

                                    9       workers’ compensation, and any sums earned by Plaintiff in other employment.

                                10                                    TWENTY-THIRD AFFIRMATIVE DEFENSE

                                11                         23.     As a separate and distinct affirmative defense, Defendant alleges that the

                                12          Complaint and each cause of action set forth therein seeking recovery for the alleged physical, mental,

                                13          and/or emotional distress injuries are preempted and barred by the exclusive remedy provisions of the

                                14          California Workers’ Compensation Act, California Labor Code section 3600, et seq., and California

                                15          Labor Code section 132(a) and accordingly, this Court lacks subject matter jurisdiction over said

                                16          claims.

                                17                                   TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                18                         24.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                19          is precluded from recovering punitive damages from Defendant, because (1) any actions, conducts,

                                20          statements, or omissions alleged in the Complaint were not taken with advance knowledge, conscious

                                21          disregard, authorization, or ratification of malice, oppression, or fraud on the part of Defendant or any

                                22          officer, director, or managing agent thereof; (2) Defendant’s good faith efforts to prevent

                                23          discrimination, retaliation, and otherwise unlawful behavior bars any award of punitive damages; and

                                24          (3) the Complaint and each cause of action set forth therein fail to plead facts sufficient to support the

                                25          recovery of punitive damages under the applicable provisions of California Civil Code section 3294,

                                26          or such other statutes of similar effect that may be applicable. (See Cal. Civ. Code, § 3294(b).)

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              6.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 40 of 56 Page ID #:40



                                    1                                     TWENTY-FIFTH AFFIRMATIVE DEFENSE

                                    2                      25.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff

                                    3       is not entitled to recover punitive, exemplary, and/or emotional distress damages on the grounds that

                                    4       any award of punitive, exemplary, or emotional distress damages under California law in general,

                                    5       and/or as applied to the facts of this specific action, violates Defendant’s constitutional rights under

                                    6       provisions of the United States and California Constitutions, including but not limited to the equal

                                    7       protection and due process clauses of the Fifth and Fourteenth Amendments of the United States

                                    8       Constitution, the excessive fines and cruel and unusual punishment clauses of the Eighth Amendment

                                    9       of the United States Constitution, and Article I, Sections 7 and 17 and Article IV, Section 16 of the

                                10          California Constitution.

                                11                                        TWENTY-SIXTH AFFIRMATIVE DEFENSE

                                12                         26.     As a separate and distinct affirmative defense, Defendants allege that if Plaintiff

                                13          has suffered any emotional distress as alleged in Plaintiff’s Complaint, such emotional distress was

                                14          proximately caused by factors other than Plaintiff’s employment, the actions of Defendants and/or

                                15          anyone acting on Defendants’ behalf.

                                16                                     TWENTY-SEVENTH AFFIRMATIVE DEFENSE

                                17                         27.     Defendant alleges that some or all of Plaintiff’s claims for damages are barred

                                18          by the doctrine of set-off.

                                19                                     TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                                20                         28.     As a separate and distinct affirmative defense, Defendant alleges that Plaintiff's

                                21          Complaint cannot be maintained because purported cause of action contained therein, is barred in

                                22          whole or in part by the de minimis doctrine.

                                23                                      TWENTY-NINTH AFFIRMATIVE DEFENSE

                                24                         29.     As a separate and distinct affirmative defense, Defendant alleges that it was not

                                25          required to and/or did not fail to provide rest periods pursuant to the California Labor Code, applicable

                                26          wage orders issued by the Industrial Wage Commission, or any other basis.

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              7.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 41 of 56 Page ID #:41



                                    1                                       THIRTIETH AFFIRMATIVE DEFENSE

                                    2                      30.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    3       Complaint is barred, in whole or in part, to the extent that the laws asserted governing meal and rest

                                    4       breaks conflict with federal or California regulation of transportation or the transportation industry.

                                    5                                  THIRTY-FIRST AFFIRMATIVE DEFENSE

                                    6                      31.     As a separate and distinct affirmative defense, Defendant alleges that the

                                    7       Complaint and each cause of action set forth therein, or some of them, are barred because if Plaintiff

                                    8       did not take meal or rest breaks, it was because she (1) failed to take breaks that were provided to her

                                    9       in compliance with California law, (2) chose not to take the breaks that were authorized and permitted,

                                10          or (3) waived her right to rest breaks

                                11                                   THIRTY-SECOND AFFIRMATIVE DEFENSE

                                12                         32.     As a separate and distinct affirmative defense, Defendant alleges that if Plaintiff

                                13          suffered or sustained any loss, damage or injury, Defendant is not liable for such damages as Defendant

                                14          would be entitled to indemnification from third persons and/or entities.

                                15                                    THIRTY-THIRD AFFIRMATIVE DEFENSE

                                16                         33.     As a separate and distinct affirmative defense, without admitting that any

                                17          violation took place, Defendant alleges that any alleged failure to provide Plaintiff with wage

                                18          statements in conformity with Labor Code section 226, to maintain records pursuant to Labor Code

                                19          section 1174, to pay Plaintiff timely and properly, or any other alleged violation of the California

                                20          Labor Code, was not knowing, intentional, or willful, and was the responsibility of third parties.

                                21                                   THIRTY-FOURTH AFFIRMATIVE DEFENSE

                                22                         34.     As a separate and distinct affirmative defense, Defendant alleges that all of its

                                23          purported contractual obligations alleged in the Complaint, and any purported duties or obligatio ns ,

                                24          contractual or otherwise, which Plaintiff claims is owed by Defendant, have been fully performed,

                                25          satisfied, and/or discharged.

                                26          ///

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              8.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 42 of 56 Page ID #:42



                                    1                                  THIRTY-FIFTH AFFIRMATIVE DEFENSE

                                    2                      35.     Defendant alleges that the enforceability of any purported contract, promise,

                                    3       and/or agreement in the Complaint is barred by the failure of conditions precedent, concurrent, or

                                    4       subsequent.

                                    5                                  THIRTY-SIXTH AFFIRMATIVE DEFENSE

                                    6                      36.     As a separate and distinct affirmative defense, the Complaint and each cause of

                                    7       action set forth therein cannot be maintained against Defendant because of impossibility and/or

                                    8       impracticability of performance and/or events have occurred that have frustrated the purpose of the

                                    9       purported contract.

                                10                                    THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                                11                         37.     As a separate and distinct affirmative defense, the Complaint and each cause of

                                12          action set forth therein cannot be maintained against Defendant because of lack of consideration for

                                13          the purported contract.

                                14                                     THIRTY-EIGHT AFFIRMATIVE DEFENSE

                                15                         38.     As a separate and affirmative defense, Defendant alleges that the Complaint and

                                16          each cause of action alleged therein cannot be maintained because Plaintiff has not established the

                                17          existence of a valid contract, whether oral, written, or implied.

                                18                                     THIRTY-NINTH AFFIRMATIVE DEFENSE

                                19                         39.     As a separate and affirmative defense, Defendant alleges that the Complaint and

                                20          each cause of action alleged therein cannot be maintained because each cause of action is

                                21          unenforceable to the extent that they are based upon a purported contract with Plaintiff inasmuch as

                                22          the terms of such contract are too vague, indefinite and uncertain to be enforced.

                                23                                        FORTIETH AFFIRMATIVE DEFENSE

                                24                         40.     As a separate and affirmative defense, Defendant alleges that the Complaint and

                                25          each cause of action therein, or some of them, are barred by the doctrine of accord and satisfaction.

                                26          ///

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              9.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 43 of 56 Page ID #:43



                                    1                                  FORTY-FIRST AFFIRMATIVE DEFENSE

                                    2                       41.    Without admitting that any contract has been formed between the parties,

                                    3       Defendant alleges that Plaintiff’s claim for breach of contract is barred because the purported contract

                                    4       upon which it is allegedly based is unenforceable because it is illegal, void and/or unconscionable.

                                    5                                 FORTY-SECOND AFFIRMATIVE DEFENSE

                                    6                       42.    As a separate and distinct affirmative defense, Defendant alleges that to the

                                    7       extent that any agreements, promises and/or covenants were made by Defendant (and Defendant

                                    8       denies that any were made), Plaintiff’s reliance upon said agreements, promises or covenants was

                                    9       unreasonable.

                                10                                     FORTY-THIRD AFFIRMATIVE DEFENSE

                                11                          43.    Without admitting that any contract has been formed between the parties,

                                12          Defendant alleges that Plaintiff’s claim for breach of contract is barred because Defendant’s

                                13          obligations, if any, have been extinguished pursuant to section 1495 of the Civil Code because Plaintiff

                                14          was not able or willing to perform according to any offer by her to perform her obligations under the

                                15          contract, if any.

                                16                                    FORTY-FOURTH AFFIRMATIVE DEFENSE

                                17                          44.    As a separate and distinct affirmative defense, Defendant alleges that one or

                                18          more agreements or covenants alleged in the Complaint are barred by the Statute of Frauds.

                                19                                     FORTY-FIFTH AFFIRMATIVE DEFENSE

                                20                          45.    Without admitting that any contract has been formed between the parties,

                                21          Defendant alleges that Plaintiff’s claim for breach of contract is barred due to reformation.

                                22                                      FORTY-SIXTHAFFIRMATIVE DEFENSE

                                23                          46.    As a separate and distinct affirmative defense, Defendant alleges that Plaintiffs’

                                24          claims are barred in whole or in part by their own breach of the covenant of good faith and fair dealing.

                                25                                   FORTY-SEVENTH AFFIRMATIVE DEFENSE

                                26                          47.    As a separate and distinct affirmative defense, without admitting the existence

                                27          of a contract, Defendant alleges that to the extent any agreements, promises and/or covenants were

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                             10.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 44 of 56 Page ID #:44



                                    1       made by Plaintiff, which Defendant denies, Plaintiffs’ reliance upon said agreements, promises or

                                    2       covenants was unreasonable.

                                    3                                  FORTY-EIGHT AFFIRMATIVE DEFENSE

                                    4                        48.   As a separate and distinct affirmative defense, Defendant alleges that Plaintiffs’

                                    5       causes of action for misrepresentation are barred because Defendant had a good faith and reasonable

                                    6       belief in all representations they made to Defendants.

                                    7                                  FORTY-NINTH AFFIRMATIVE DEFENSE

                                    8                        49.   As a separate affirmative defense, Defendant alleges that it has maintained

                                    9       reasonable procedures to comply with applicable law at all times relevant to the Complaint, it complied

                                10          with the Investigative Consumer Reporting Agency Act (“ICRAA”) (Civil Code § 1786 et seq.) in the

                                11          handling of Plaintiff’s report, and is therefore entitled to each and every defense stated in and available

                                12          under the ICRAA and to all limitations of liability.

                                13                                         FIFTIETH AFFIRMATIVE DEFENSE

                                14                           50.   As a separate and distinct defense, Defendant alleges that the Complaint is

                                15          barred in whole or in part because Plaintiffs failed to comply fully with procedures available and/or

                                16          required under the ICRAA to address their concerns and/or otherwise failed to take reasonable steps

                                17          to avoid harm.

                                18                                       FIFTY-FIRST AFFIRMATIVE DEFENSE

                                19                        51.      As a separate and distinct affirmative defense, Defendant is informed and

                                20          believes and thereon alleges that the Complaint and each cause of action alleged therein cannot be

                                21          maintained against Defendant because the resolution of Plaintiff’s Complaint is substantially

                                22          dependent on analysis of a Collective Bargaining Agreement that governs Plaintiff’s employment, and

                                23          is therefore preempted by Section 301 of the Labor Management Relations Act, 1947, 29 U.S.C. §

                                24          185(a).

                                25                                     FIFTY-SECOND AFFIRMATIVE DEFENSE

                                26                           52.   As a separate and distinct affirmative defense, Defendant is informed and

                                27          believes and thereon alleges that the Complaint and each cause of action alleged therein cannot be

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                              11.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5         DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                             PLAINTIFF’S COMPLAINT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 45 of 56 Page ID #:45



                                    1       maintained against Defendant insofar as those claims are preempted by the National Labor Relations

                                    2       Act, 29 U.S.C. § 151 et seq., and therefore this Court lacks subject matter jurisdiction over said claims

                                    3                                RESERVATION OF ADDITIONAL DEFENSES

                                    4                      Defendant alleges that because the Complaint is couched in conclusory terms, all

                                    5       affirmative defenses that may be applicable cannot be fully anticipated. Accordingly, the right to

                                    6       assert additional affirmative defenses, if and to the extent that such affirmative defenses are applicable,

                                    7       is reserved. In addition, Defendant reserves the right to amend this answer should Defendant later

                                    8       discover facts demonstrating the existence of new and/or additional affirmative defenses, and/or

                                    9       should a change in the law support the inclusion of new and/or additional affirmative defenses.

                                10                                                     JURY DEMAND

                                11                         Defendant requests trial by jury on all causes of action triable to a jury.

                                12                                                          PRAYER

                                13                         WHEREFORE, DEFENDANT PRAYS FOR JUDGMENT AS FOLLOWS:

                                14                         1.      That Plaintiff takes nothing by the way of the Complaint on file herein;

                                15                         2.      That judgment be awarded in favor of Defendant;

                                16                         3.      That Plaintiff’s Complaint be dismissed in its entirety as to Defendant;

                                17                         4.      That Defendant be awarded all costs of suit incurred by it in this action;

                                18                         5.      That Defendant be awarded its reasonable attorneys’ fees; and

                                19                         6.      For such other and further relief as the Court may deem just and proper.

                                20

                                21          Dated:        July 22, 2020
                                22

                                23
                                                                                                RYAN L. EDDINGS
                                24                                                              SYED H. MANNAN
                                                                                                LITTLER MENDELSON, P.C.
                                25                                                              Attorneys for Defendant
                                                                                                FIRST TRANSIT, INC.
                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                              12.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL AND AFFIRMATIVE DEFENSES TO
              559.244.7500
                                                                           PLAINTIFF’S COMPLAINT
                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 46 of 56 Page ID #:46



                      1                                          PROOF OF SERVICE

                      2                    I am a resident of the State of California, over the age of eighteen years, and not a
                            party to the within action. My business address is 5200 N. Palm Ave., Suite 302, Fresno, California
                      3     93704. On July 22, 2020, I served the within document(s):

                      4                   DEFENDANT FIRST TRANSIT, INC.’S GENERAL DENIAL
                                          AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S
                      5                   COMPLAINT

                      6                  By personal service. I personally delivered the documents to the persons at the
                                          addresses listed below. (1) For a party represented by an attorney, delivery was
                      7                   made to the attorney or at the attorney's office by leaving the documents, in an
                      8                   envelope or package clearly labeled to identify the attorney being served, with a
                                          receptionist or an individual in charge of the office, between the hours of nine in
                      9                   the morning and five in the evening. (2) For a party, delivery was made to the
                                          party or by leaving the documents at the party's residence with some person not
                    10                    younger than 18 years of age between the hours of eight in the morning and six in
                                          the evening.
                    11

                    12                   By United States mail. I enclosed the documents in a sealed envelope or
                                          package addressed to the persons at the addresses below and (specify one):
                    13
                                            deposited the sealed envelope with the United States Postal Service, with the
                                             postage fully prepaid.
                    14

                    15                      placed  the envelope for collection and mailing, following our ordinary
                                             business practices. I am readily familiar with this business's practice for
                    16                          collecting and processing correspondence for mailing. On the same day that
                                                correspondence is placed for collection and mailing, it is deposited in the
                    17
                                                ordinary course of business with the United States Postal Service, in a sealed
                    18                          envelope with postage fully prepaid.

                    19                    I am a resident or employed in the county where the mailing occurred. The
                            envelope or package was placed in the mail at: Fresno, California.
                    20

                    21                   By overnight delivery. I enclosed the documents in an envelope or package
                                          provided by an overnight delivery carrier and addressed to the persons at the
                    22                    addresses below. I placed the envelope or package for collection and overnight
                                          delivery at an office or a regularly utilized drop box of the overnight delivery
                    23                    carrier.

                    24                   By messenger service. I served the documents by placing them in an envelope
                                          or package addressed to the persons at the addresses listed below and providing
                    25                    them to a professional messenger service for service. (A declaration by the
                                          messenger must accompany this Proof of Service or be contained in the
                    26
                                          Declaration of Messenger below.)
                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                   PROOF OF SERVICE
                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 47 of 56 Page ID #:47



                      1                       By fax transmission. Based on an agreement of the parties to accept service by
                                               fax transmission, I faxed the documents to the persons at the fax numbers listed
                      2                        below. No error was reported by the fax machine that I used. A copy of the
                      3                        record of the fax transmission, which I printed out, is attached.

                      4                       By electronic service. Based on a court order or an agreement of the parties to
                                               accept electronic service, I caused the documents to be sent to the persons at the
                      5                        electronic service addresses listed below.

                      6              Michael J. Jaurigue, Esq.                      Counsel for Plaintiff
                                     Ryan A. Stubbe, Esq.
                      7              JAURIGUE LAW GROUP
                      8              300 West Glenoaks Blvd., Suite 300
                                     Glendale, California 91202
                      9              Telephone: 818.630. 7280
                                     Facsimile: 888.879. 1697
                    10               michael@jlglawyers.com
                                     ryan@jlglawyers.com
                    11

                    12                     I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    13      would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                            deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                    14      thereon fully prepaid in the ordinary course of business.

                    15                     I declare under penalty of perjury under the laws of the State of California that the
                            above is true and correct. Executed on July 22, 2020, at Fresno, California.
                    16

                    17

                    18                                                                          Jennifer A. Drudge
                            4823-6640-1220.1 070993.1168
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                               2.
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                        PROOF OF SERVICE
Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 48 of 56 Page ID #:48




                EXHIBIT “C”
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 49 of 56 Page ID #:49



                                    1        RYAN L. EDDINGS, Bar No. 256519
                                             SYED H. MANNAN, Bar No. 328218
                                    2        LITTLER MENDELSON, P.C.
                                             5200 North Palm Avenue, Suite 302
                                    3        Fresno, CA 93704.2225
                                             Telephone: 559.244.7500
                                    4        Fax No.:      559.244.7525
                                             reddings@littler.com
                                    5        smannan@littler.com

                                    6        Attorneys for Defendant
                                             FIRST TRANSIT, INC.
                                    7

                                    8                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    9                                            COUNTY OF LOS ANGELES
                                10          TIFFANY BURNETT, individually,                  Case No. 20STCV23314
                                11                                 Plaintiff,               DEFENDANT FIRST TRANSIT, INC.’S
                                                                                            NOTICE TO PLAINTIFF OF REMOVAL OF
                                12                   v.                                     CIVIL ACTION TO FEDERAL COURT
                                13          FIRST TRANSIT, INC.; a California               ASSIGNED FOR ALL PURPOSES TO
                                            Corporation and DOES 1 through 50,              JUDGE TERRY GREEN
                                14          inclusive,
                                                                                            Trial Date: TBD
                                15                                 Defendants.              Complaint Filed: June 19, 2020
                                16

                                17                              TO PLAINTIFF AND TO PLAINTIFF’S COUNSEL OF RECORD:

                                18                              PLEASE TAKE NOTICE THAT on July 23, 2020, Defendant FIRST TRANSIT, INC.

                                19          (“Defendant”), filed a Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, in the United

                                20          States District Court for the Central District of California. A true and correct copy of Defendant’s

                                21          Notice of Removal is attached hereto as Exhibit 1.

                                22          Dated:             July 23, 2020
                                23

                                24
                                                                                             RYAN L. EDDINGS
                                25                                                           SYED H. MANNAN
                                                                                             LITTLER MENDELSON, P.C.
                                26                                                           Attorneys for Defendant
                                                                                             FIRST TRANSIT, INC.
                                27

                                28          4834-4445-1266.1
L I T T L ER ME N DE LS ON, P.C .
                                                                                            1.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5       DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO PLAINTIFF OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                  FEDERAL COURT
                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 50 of 56 Page ID #:50



                      1                                          PROOF OF SERVICE

                      2                    I am a resident of the State of California, over the age of eighteen years, and not a
                            party to the within action. My business address is 5200 N. Palm Ave., Suite 302, Fresno, California
                      3     93704. On July 23, 2020, I served the within document(s):

                      4                   DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO
                                          PLAINTIFF OF REMOVAL OF CIVIL ACTION TO FEDERAL
                      5                   COURT

                      6                  By personal service. I personally delivered the documents to the persons at the
                                          addresses listed below. (1) For a party represented by an attorney, delivery was
                      7                   made to the attorney or at the attorney's office by leaving the documents, in an
                      8                   envelope or package clearly labeled to identify the attorney being served, with a
                                          receptionist or an individual in charge of the office, between the hours of nine in
                      9                   the morning and five in the evening. (2) For a party, delivery was made to the
                                          party or by leaving the documents at the party's residence with some person not
                    10                    younger than 18 years of age between the hours of eight in the morning and six in
                                          the evening.
                    11

                    12                   By United States mail. I enclosed the documents in a sealed envelope or
                                          package addressed to the persons at the addresses below and (specify one):
                    13
                                            deposited the sealed envelope with the United States Postal Service, with the
                                             postage fully prepaid.
                    14

                    15                      placed  the envelope for collection and mailing, following our ordinary
                                             business practices. I am readily familiar with this business's practice for
                    16                          collecting and processing correspondence for mailing. On the same day that
                                                correspondence is placed for collection and mailing, it is deposited in the
                    17
                                                ordinary course of business with the United States Postal Service, in a sealed
                    18                          envelope with postage fully prepaid.

                    19                    I am a resident or employed in the county where the mailing occurred. The
                            envelope or package was placed in the mail at: Fresno, California.
                    20

                    21                   By overnight delivery. I enclosed the documents in an envelope or package
                                          provided by an overnight delivery carrier and addressed to the persons at the
                    22                    addresses below. I placed the envelope or package for collection and overnight
                                          delivery at an office or a regularly utilized drop box of the overnight delivery
                    23                    carrier.

                    24                   By messenger service. I served the documents by placing them in an envelope
                                          or package addressed to the persons at the addresses listed below and providing
                    25                    them to a professional messenger service for service. (A declaration by the
                                          messenger must accompany this Proof of Service or be contained in the
                    26
                                          Declaration of Messenger below.)
                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                   PROOF OF SERVICE
                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 51 of 56 Page ID #:51



                      1                       By fax transmission. Based on an agreement of the parties to accept service by
                                               fax transmission, I faxed the documents to the persons at the fax numbers listed
                      2                        below. No error was reported by the fax machine that I used. A copy of the
                      3                        record of the fax transmission, which I printed out, is attached.

                      4                       By electronic service. Based on a court order or an agreement of the parties to
                                               accept electronic service, I caused the documents to be sent to the persons at the
                      5                        electronic service addresses listed below.

                      6              Michael J. Jaurigue, Esq.                      Counsel for Plaintiff
                                     Ryan A. Stubbe, Esq.
                      7              JAURIGUE LAW GROUP
                      8              300 West Glenoaks Blvd., Suite 300
                                     Glendale, California 91202
                      9              Telephone: 818.630. 7280
                                     Facsimile: 888.879. 1697
                    10               michael@jlglawyers.com
                                     ryan@jlglawyers.com
                    11

                    12                     I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    13      would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                            deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                    14      thereon fully prepaid in the ordinary course of business.

                    15                     I declare under penalty of perjury under the laws of the State of California that the
                            above is true and correct. Executed on July 23, 2020, at Fresno, California.
                    16

                    17

                    18                                                                          Jennifer A. Drudge
                            4823-6640-1220.1 070993.1168
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                               2.
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                        PROOF OF SERVICE
Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 52 of 56 Page ID #:52




                EXHIBIT “D”
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 53 of 56 Page ID #:53



                                    1        RYAN L. EDDINGS, Bar No. 256519
                                             SYED H. MANNAN, Bar No. 328218
                                    2        LITTLER MENDELSON, P.C.
                                             5200 North Palm Avenue, Suite 302
                                    3        Fresno, CA 93704.2225
                                             Telephone: 559.244.7500
                                    4        Fax No.:      559.244.7525
                                             reddings@littler.com
                                    5        smannan@littler.com

                                    6        Attorneys for Defendant
                                             FIRST TRANSIT, INC.
                                    7

                                    8                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                    9                                          COUNTY OF LOS ANGELES
                                10          TIFFANY BURNETT, individually,                    Case No. 20STCV23314
                                11                             Plaintiff,                     DEFENDANT FIRST TRANSIT, INC.’S
                                                                                              NOTICE TO STATE COURT OF REMOVAL
                                12                 v.                                         OF CIVIL ACTION TO FEDERAL COURT
                                13          FIRST TRANSIT, INC.; a California                 ASSIGNED FOR ALL PURPOSES TO
                                            Corporation and DOES 1 through 50,                JUDGE TERRY GREEN
                                14          inclusive,
                                                                                              Trial Date: TBD
                                15                             Defendants.                    Complaint Filed: June 19, 2020
                                16

                                17                         TO THE CLERK OF THE ABOVE-TITLED COURT:

                                18                         PLEASE TAKE NOTICE that on July 23, 2020, the above-captioned matter was

                                19          removed from the Superior Court of the State of California, County of Los Angeles, where it was

                                20          previously pending, to the United States District Court for the Central District of California, pursuant

                                21          to 28 U.S.C. §§ 1332, 1441, and 1446. A copy of the Notice of Removal filed by Defendant FIRST

                                22          TRANSIT, INC., is attached hereto as Exhibit 1.

                                23                         PLEASE TAKE FURTHER NOTICE that, pursuant to 28 U.S.C. § 1446(d), the filing

                                24          of a Notice of Removal in the United States District Court, together with the filing of a copy of a

                                25          Notice of Filing Notice of Removal with this Court, effects the removal of this action, and this Court

                                26          may proceed no further unless and until the case is remanded.

                                27          ///

                                28          ///
L I T T L ER ME N DE LS ON, P.C .
                                                                                             1.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5     DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO STATE COURT OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                 FEDERAL COURT
                                    Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 54 of 56 Page ID #:54



                                    1
                                            Dated:             July 23, 2020
                                    2

                                    3

                                    4                                                  RYAN L. EDDINGS
                                                                                       SYED H. MANNAN
                                    5                                                  LITTLER MENDELSON, P.C.
                                                                                       Attorneys for Defendant
                                    6                                                  FIRST TRANSIT, INC.

                                    7
                                            4817-5165-6386.1
                                    8

                                    9

                                10

                                11

                                12

                                13

                                14

                                15

                                16

                                17

                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28
L I T T L ER ME N DE LS ON, P.C .
                                                                                     2.
     5 2 0 0 N o r t h P a l m Av e n u e
                 S ui te 302
     F r e s n o , C A 93 7 0 4 . 2 2 2 5     DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO STATE COURT OF REMOVAL OF CIVIL ACTION TO
              559.244.7500
                                                                                 FEDERAL COURT
                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 55 of 56 Page ID #:55



                      1                                          PROOF OF SERVICE

                      2                    I am a resident of the State of California, over the age of eighteen years, and not a
                            party to the within action. My business address is 5200 N. Palm Ave., Suite 302, Fresno, California
                      3     93704. On July 23, 2020, I served the within document(s):

                      4                   DEFENDANT FIRST TRANSIT, INC.’S NOTICE TO STATE
                                          COURT OF REMOVAL OF CIVIL ACTION TO FEDERAL
                      5                   COURT

                      6                  By personal service. I personally delivered the documents to the persons at the
                                          addresses listed below. (1) For a party represented by an attorney, delivery was
                      7                   made to the attorney or at the attorney's office by leaving the documents, in an
                      8                   envelope or package clearly labeled to identify the attorney being served, with a
                                          receptionist or an individual in charge of the office, between the hours of nine in
                      9                   the morning and five in the evening. (2) For a party, delivery was made to the
                                          party or by leaving the documents at the party's residence with some person not
                    10                    younger than 18 years of age between the hours of eight in the morning and six in
                                          the evening.
                    11

                    12                   By United States mail. I enclosed the documents in a sealed envelope or
                                          package addressed to the persons at the addresses below and (specify one):
                    13
                                            deposited the sealed envelope with the United States Postal Service, with the
                                             postage fully prepaid.
                    14

                    15                      placed  the envelope for collection and mailing, following our ordinary
                                             business practices. I am readily familiar with this business's practice for
                    16                          collecting and processing correspondence for mailing. On the same day that
                                                correspondence is placed for collection and mailing, it is deposited in the
                    17
                                                ordinary course of business with the United States Postal Service, in a sealed
                    18                          envelope with postage fully prepaid.

                    19                    I am a resident or employed in the county where the mailing occurred. The
                            envelope or package was placed in the mail at: Fresno, California.
                    20

                    21                   By overnight delivery. I enclosed the documents in an envelope or package
                                          provided by an overnight delivery carrier and addressed to the persons at the
                    22                    addresses below. I placed the envelope or package for collection and overnight
                                          delivery at an office or a regularly utilized drop box of the overnight delivery
                    23                    carrier.

                    24                   By messenger service. I served the documents by placing them in an envelope
                                          or package addressed to the persons at the addresses listed below and providing
                    25                    them to a professional messenger service for service. (A declaration by the
                                          messenger must accompany this Proof of Service or be contained in the
                    26
                                          Declaration of Messenger below.)
                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                   PROOF OF SERVICE
                      Case 2:20-cv-06546-JAK-SK Document 1 Filed 07/23/20 Page 56 of 56 Page ID #:56



                      1                       By fax transmission. Based on an agreement of the parties to accept service by
                                               fax transmission, I faxed the documents to the persons at the fax numbers listed
                      2                        below. No error was reported by the fax machine that I used. A copy of the
                      3                        record of the fax transmission, which I printed out, is attached.

                      4                       By electronic service. Based on a court order or an agreement of the parties to
                                               accept electronic service, I caused the documents to be sent to the persons at the
                      5                        electronic service addresses listed below.

                      6              Michael J. Jaurigue, Esq.                      Counsel for Plaintiff
                                     Ryan A. Stubbe, Esq.
                      7              JAURIGUE LAW GROUP
                      8              300 West Glenoaks Blvd., Suite 300
                                     Glendale, California 91202
                      9              Telephone: 818.630. 7280
                                     Facsimile: 888.879. 1697
                    10               michael@jlglawyers.com
                                     ryan@jlglawyers.com
                    11

                    12                     I am readily familiar with the firm's practice of collection and processing
                            correspondence for mailing and for shipping via overnight delivery service. Under that practice it
                    13      would be deposited with the U.S. Postal Service or if an overnight delivery service shipment,
                            deposited in an overnight delivery service pick-up box or office on the same day with postage or fees
                    14      thereon fully prepaid in the ordinary course of business.

                    15                     I declare under penalty of perjury under the laws of the State of California that the
                            above is true and correct. Executed on July 23, 2020, at Fresno, California.
                    16

                    17

                    18                                                                          Jennifer A. Drudge
                            4823-6640-1220.1 070993.1168
                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
   5200 North Palm Avenue
                                                                               2.
          Suite 302
   Fresno, CA 93704.2225
        559.244.7500
                                                                        PROOF OF SERVICE
